Exhibit 10.1
$400,000,000
TRICO SHIPPING AS
11 7/8% SENIOR SECURED NOTES DUE 2014
PURCHASE AGREEMENT
October 16, 2009
Barclays Capital Inc.
c/o Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019
Ladies and Gentlemen:
     Trico Shipping AS, a Norwegian limited company (the “Company”) and
subsidiary of Trico Marine Services, Inc., a Delaware corporation (the
“Parent”), proposes, upon the terms and conditions set forth in this agreement
(this “Agreement”), to issue and sell to you, as the initial purchaser (the
“Initial Purchaser”), $400,000,000 in aggregate principal amount of its 11 7/8%
Senior Secured Notes due 2014 (the “Notes”). The Notes will (i) have terms and
provisions that are summarized in the Offering Memorandum (as defined below) and
(ii) are to be issued pursuant to an Indenture (the “Indenture”) to be entered
into among the Company, the Guarantors (as defined below) and Wells Fargo Bank,
National Association, as trustee (the “Trustee”). The Company’s obligations
under the Notes, including the due and punctual payment of interest on the
Notes, will be irrevocably and unconditionally guaranteed (the “Guarantees”) by
the guarantors, including the Parent, listed in Schedule I hereto (together the
“Guarantors”). As used herein, the term “Notes” shall include the Guarantees,
unless the context otherwise requires. This Agreement is to confirm the
agreement concerning the purchase of the Notes from the Company by the Initial
Purchaser.
     1. Purchase and Resale of the Notes. The Notes will be offered and sold to
the Initial Purchaser without registration under the Securities Act of 1933, as
amended (the “Securities Act”), in reliance on an exemption pursuant to
Section 4(2) under the Securities Act. The Company and the Guarantors have
prepared a preliminary offering memorandum, dated October 9, 2009 (the
“Preliminary Offering Memorandum”), a pricing term sheet substantially in the
form attached hereto as Schedule II (the “Pricing Term Sheet”) setting forth the
terms of the Notes omitted from the Preliminary Offering Memorandum and certain
other information and an offering memorandum, dated October 16, 2009 (the
“Offering Memorandum”), setting forth information regarding the Company, the
Guarantors, the Notes, the Exchange Notes (as defined herein), the Guarantees
and the Exchange Guarantees (as defined herein). The Preliminary Offering
Memorandum, as supplemented and amended as of the Applicable Time (as defined
below), together with the Pricing Term Sheet and any of the documents listed on
Schedule III-A hereto are collectively referred to as the “Pricing Disclosure
Package.” The Company and the Guarantors hereby confirm that they have
authorized the use of the Pricing Disclosure Package and the Offering Memorandum
in connection with the offering and resale of the Notes by the Initial
Purchaser. “Applicable Time” means 12:00 p.m (New York City time) on the date of
this Agreement.
     At or before the Closing Date (as defined herein), the Company and the
Guarantors, as applicable, will complete or cause to be completed a series of
transactions described in the Offering Memorandum under the caption “Summary—The
Refinancing Transactions” (such transactions are herein referred to as

 



--------------------------------------------------------------------------------



 



the “Refinancing Transactions” and the agreements entered into in connection
with the Refinancing Transactions are herein referred to as the “Refinancing
Agreements”).
     In connection with the Refinancing Transactions and the offering of the
Notes, the Company and the Guarantors will enter into a Collateral Agency
Agreement (the “Collateral Agency Agreement”) among the Company, the Guarantors,
the Trustee, Nordea Bank Finland PLC, New York Branch, as administrative agent
under the Working Capital Facility (as defined in the Offering Memorandum), and
Wilmington Trust Company, as collateral agent (the “Collateral Agent”), pursuant
to which the Collateral Agent will act as agent on behalf of holders of the
Notes, the Trustee, the administrative agent and lenders under the Working
Capital Facility.
     You have advised the Company that you will make offers (the “Exempt
Resales”) of the Notes purchased by you hereunder on the terms set forth in each
of the Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to (i) persons whom you reasonably believe to be “qualified
institutional buyers” as defined in Rule 144A under the Securities Act (“QIBs”)
and (ii) outside the United States to certain persons who are not U.S. Persons
(as defined in Regulation S under the Securities Act (“Regulation S”)) (such
persons, “Non-U.S. Persons”) in offshore transactions in reliance on
Regulation S. As used herein, the terms “offshore transaction” and “United
States” have the respective meanings given to them in Regulation S. Those
persons specified in clauses (i) and (ii) are referred to herein as the
(“Eligible Purchasers”).
     Holders (including subsequent transferees) of the Notes will have the
registration rights set forth in the registration rights agreement attached
hereto as Exhibit A (the “Registration Rights Agreement”) among the Company, the
Guarantors and the Initial Purchaser to be dated the Closing Date, for so long
as such Notes constitute “Transfer Restricted Securities” (as defined in the
Registration Rights Agreement). Pursuant to the Registration Rights Agreement,
the Company and the Guarantors will agree to file with the United States
Securities and Exchange Commission (the “Commission”) under the circumstances
set forth therein, a registration statement under the Securities Act relating to
the Company’s 11 7/8% Senior Secured Notes due 2014 (the “Exchange Notes”) and
the Guarantors’ Exchange Guarantees (the “Exchange Guarantees”) to be offered in
exchange for the Notes and the Guarantees. Such portion of the offering is
referred to as the “Exchange Offer.” As used herein, the term “Exchange Notes”
shall include the Exchange Guarantees, unless the context otherwise requires.
     Pursuant to:
          (a) the first preferred mortgages to be executed and recorded by each
of the Issuer, Trico Subsea AS, DeepOcean Shipping AS, DeepOcean Shipping II AS
and DeepOcean Shipping III AS against each marine vessel listed on Schedule IV
hereto (registered in the jurisdiction listed therein), in favor of the
Collateral Agent to be dated the Closing Date (the “Vessel Mortgages”),
          (b) the deeds of covenants listed on Schedule IV hereto (together with
the Vessel Mortgages, the “Mortgages”),
          (c) certain Assignments of Charter Agreements among the Collateral
Agent and the parties listed therein,
          (d) the Assignment of Earnings Agreements listed on Schedule IV hereto
among the Collateral Agent and the parties listed therein,
          (e) certain Assignments of Insurance among the Collateral Agent and
the parties listed therein among the Trustee and the parties listed therein,

2



--------------------------------------------------------------------------------



 



          (f) the Assignment of Shipbuilding Contracts and Assignment of Refund
Guarantee listed on Schedule IV hereto between Trico Subsea AS and the
Collateral Agent,
          (g) certain factoring agreements among the Collateral Agent and the
parties listed therein,
          (h) the deeds of charge, security agreements and share pledge
agreements listed on Schedule IV hereto among the Collateral Agent and the
parties listed therein,
          (i) the account pledge and security agreements and blocked account
control agreements listed on Schedule IV hereto among the Collateral Agent and
the parties listed therein,
          (j) the Collateral Agency Agreement,
          (k) certain Intercompany Loan Assignment Agreements among the
Collateral Agent and the parties listed therein,
          (l) the Intercompany Subordination Agreement (the “Intercompany
Subordination Agreement”),
          (m) the Security and Pledge Agreement among the Collateral Agent and
the Company and each of the Guarantors, and
          (n) any supplements or other instruments or documents or agreements
entered into in connection with any of the foregoing or to secure any additional
Collateral (as defined below), in each case as each of the foregoing may from
time to time be amended (collectively, with the documents and instruments in
(a) through (m) of this Section, the “Security Documents”),
the respective obligations of the Company and each of the Guarantors under the
Indenture and the Securities will be secured by a lien on the collateral (the
“Collateral”) described in the Indenture and set forth in the respective
Security Document.
     2. Representations, Warranties and Agreements of the Company and the
Guarantors. The Company and each of the Guarantors, jointly and severally,
represent, warrant and agree as follows:
          (a) When the Notes and Guarantees are issued and delivered pursuant to
this Agreement, such Notes and Guarantees will not be of the same class (within
the meaning of Rule 144A under the Securities Act) as securities of the Company
or the Guarantors that are listed on a national securities exchange registered
under Section 6 of the Exchange Act or that are quoted in a United States
automated inter-dealer quotation system.
          (b) Assuming the accuracy of your representations and warranties in
Section 3(b), the purchase and resale of the Notes pursuant hereto (including
pursuant to the Exempt Resales) is exempt from the registration requirements of
the Securities Act.
          (c) No form of general solicitation or general advertising within the
meaning of Regulation D (including, but not limited to, advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar medium or broadcast over television or radio, or any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising) was used by the Company, the Guarantors, any of their respective
affiliates or any of their respective

3



--------------------------------------------------------------------------------



 



representatives (other than you, as to whom the Company and the Guarantors make
no representation) in connection with the offer and sale of the Notes.
          (d) No directed selling efforts within the meaning of Rule 902 under
the Securities Act were used by the Company, the Guarantors or any of their
respective representatives (other than you, as to whom the Company and the
Guarantors make no representation) with respect to Notes sold outside the United
States to Non-U.S. Persons, and the Company, any affiliate of the Company and
any person acting on its or their behalf (other than you, as to whom the Company
and the Guarantors make no representation) has complied with and will implement
the “offering restrictions” required by Rule 902 under the Securities Act.
          (e) Each of the Preliminary Offering Memorandum, the Pricing
Disclosure Package and the Offering Memorandum, each as of its respective date,
contains all the information specified in, and meeting the requirements of,
Rule 144A(d)(4) under the Securities Act.
          (f) Neither the Company, any Guarantor nor any other person acting on
behalf of the Company or any Guarantor has sold or issued any securities that
would be integrated with the offering of the Notes contemplated by this
Agreement pursuant to the Securities Act, the rules and regulations thereunder
or the interpretations thereof by the Commission. The Company and the Guarantors
will take reasonable precautions designed to ensure that any offer or sale,
direct or indirect, in the United States or to any U.S. person (as defined in
Rule 902 under the Securities Act), of any Notes or any substantially similar
security issued by the Company or any Guarantor, within six months subsequent to
the date on which the distribution of the Notes has been completed (as notified
to the Company by the Initial Purchaser), is made under restrictions and other
circumstances reasonably designed not to affect the status of the offer and sale
of the Notes in the United States and to U.S. persons contemplated by this
Agreement as transactions exempt from the registration provisions of the
Securities Act, including any sales pursuant to Rule 144A under, or Regulations
D or S of, the Securities Act.
          (g) The Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum have been prepared by the Company and the
Guarantors for use by the Initial Purchaser in connection with the Exempt
Resales. No order or decree preventing the use of the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, or any
order asserting that the transactions contemplated by this Agreement are subject
to the registration requirements of the Securities Act has been issued, and no
proceeding for that purpose has commenced or is pending or, to the knowledge of
the Company or any of the Guarantors is contemplated.
          (h) The Pricing Disclosure Package did not, as of the Applicable Time,
and will not, as of the Closing Date, contain an untrue statement of a material
fact or omit to state a material fact necessary to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading; provided that no representation or warranty is made as to
information contained in or omitted from the Pricing Disclosure Package in
reliance upon and in conformity with written information furnished to the
Company by the Initial Purchaser specifically for inclusion therein, which
information is specified in Section 8(e).
          (i) The Offering Memorandum will not, as of its date and as of the
Closing Date, contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements made therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Offering Memorandum in reliance upon and in conformity with written
information furnished to the Company by the Initial Purchaser specifically for
inclusion therein, which information is specified in Section 8(e).

4



--------------------------------------------------------------------------------



 



          (j) The Parent and the Company have not made any offer to sell or
solicitation of an offer to buy the Notes that would constitute a “free writing
prospectus” (if the offering of the Notes was made pursuant to a registered
offering under the Securities Act), as defined in Rule 405 under the Securities
Act (a “Free Writing Offering Document”) without the prior consent of the
Initial Purchaser; any such Free Writing Offering Document the use of which has
been previously consented to by the Initial Purchaser is listed on
Schedule III-B. Each Free Writing Offering Document listed on Schedule III-B
does not conflict with the information contained in the Pricing Disclosure
Package or the Offering Memorandum and each such Free Writing Offering Document,
as supplemented by and taken together with the Pricing Disclosure Package as of
the Applicable Time, did not include any untrue statement of a material fact or
omit to state any material fact necessary to make the statements made therein,
in the light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from any Free Writing Offering Document in reliance upon and in
conformity with written information furnished to the Company by the Initial
Purchaser specifically for inclusion therein, which information is specified in
Section 8(e).
          (k) All documents or any amendment or supplement thereto filed by
Parent under the Exchange Act (hereinafter, the “Exchange Act Reports”), when
they were filed with the Commission, conformed in all material respects to the
applicable requirements of the Exchange Act and the applicable rules and
regulations of the Commission thereunder. The Exchange Act Reports did not, when
filed with the Commission, contain an untrue statement of material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading.
          (l) Each of the Parent and its subsidiaries has been duly organized,
is validly existing and in good standing as a corporation or other business
entity under the laws of its jurisdiction of organization and is duly qualified
to do business and in good standing as a foreign corporation or other business
entity in each jurisdiction in which its ownership or lease of property or the
conduct of its businesses requires such qualification, except where the failure
to be so qualified or in good standing would not, in the aggregate, reasonably
be expected to have a material adverse effect on the condition (financial or
otherwise), results of operations, stockholders’ equity, properties, business or
prospects of the Parent and its subsidiaries taken as a whole or a material
adverse effect on the performance by the Company and the Guarantors of this
Agreement, the Indenture, the Notes or the Refinancing Agreements or the
consummation of any of the transactions contemplated hereby or thereby (a
“Material Adverse Effect”). Each of the Parent and its subsidiaries has all
power and authority necessary to own or hold its properties and to conduct the
businesses in which it is engaged. The Parent does not own or control, directly
or indirectly, any corporation, association or other entity other than the
subsidiaries listed on Schedule V hereto. The Company does not own or control,
directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed on Schedule V hereto.
          (m) The Company has an authorized capitalization as set forth in each
of the Pricing Disclosure Package and the Offering Memorandum, and all of the
issued shares of capital stock of the Company have been duly authorized and
validly issued and are fully paid and non-assessable. All of the issued shares
of capital stock of each subsidiary of the Company have been duly authorized and
validly issued, are fully paid and non-assessable and (except for directors’
qualifying shares for foreign subsidiaries and except as set forth in each of
the Pricing Disclosure Package and the Offering Memorandum) are owned directly
or indirectly by the Company, free and clear of all liens, encumbrances,
equities or claims, except for such liens, encumbrances, equities or claims as
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
          (n) Each of the Company and the Guarantors has all requisite corporate
or other entity power and authority to execute, deliver and perform its
obligations under the Indenture. The

5



--------------------------------------------------------------------------------



 



Indenture has been duly and validly authorized by the Company and the
Guarantors, and upon its execution and delivery and, assuming due authorization,
execution and delivery by the Trustee, will constitute the valid and binding
agreement of the Company and the Guarantors, enforceable against the Company and
the Guarantors in accordance with its terms, except as such enforceability may
be limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law), public policy, applicable
law relating to indemnification and contribution and by an implied covenant of
good faith and fair dealing. No qualification of the Indenture under the Trust
Indenture Act of 1939 (the “Trust Indenture Act”) is required in connection with
the offer and sale of the Notes contemplated hereby or in connection with the
Exempt Resales and the Indenture will conform in all material respects to the
requirements of the Trust Indenture Act. The Indenture will conform to the
description thereof in each of the Pricing Disclosure Package and the Offering
Memorandum.
          (o) The Company has all requisite corporate or other power and
authority to execute, issue, sell and perform its obligations under the Notes.
The Notes have been duly authorized by the Company and, when duly executed by
the Company in accordance with the terms of the Indenture, assuming due
authentication of the Notes by the Trustee, upon delivery to the Initial
Purchaser against payment therefor in accordance with the terms hereof, will be
validly issued and delivered and will constitute valid and binding obligations
of the Company entitled to the benefits of the Indenture, enforceable against
the Company in accordance with their terms, except as such enforceability may be
limited by bankruptcy, fraudulent conveyance, insolvency, reorganization,
moratorium, and other laws relating to or affecting creditors’ rights generally
and by general equitable principles (regardless of whether such enforceability
is considered in a proceeding in equity or at law), public policy, applicable
law relating to indemnification and contribution and by an implied covenant of
good faith and fair dealing. The Notes will conform in all material respects to
the description thereof in each of the Pricing Disclosure Package and the
Offering Memorandum.
          (p) The Company has all requisite corporate or other power and
authority to execute, issue and perform its obligations under the Exchange
Notes. The Exchange Notes have been duly and validly authorized by the Company
and if and when issued and authenticated in accordance with the terms of the
Indenture and delivered in accordance with the Exchange Offer provided for in
the Registration Rights Agreement, will be validly issued and delivered and will
constitute valid and binding obligations of the Company entitled to the benefits
of the Indenture, enforceable against the Company in accordance with their
terms, except as such enforceability may be limited by bankruptcy, fraudulent
conveyance, insolvency, reorganization, moratorium, and other laws relating to
or affecting creditors’ rights generally and by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), public policy, applicable law relating to indemnification and
contribution and by an implied covenant of good faith and fair dealing.
          (q) Each Guarantor has all requisite corporate, partnership, limited
liability company or other entity power and authority, as applicable, to
execute, issue and perform its obligations under the Guarantees. The Guarantees
have been duly and validly authorized by the Guarantors and when the Indenture
is duly executed and delivered by the Guarantors in accordance with its terms
and upon the due execution, authentication and delivery of the Notes in
accordance with the Indenture and the issuance of the Notes in the sale to the
Initial Purchaser contemplated by this Agreement, will constitute valid and
binding obligations of the Guarantors, enforceable against the Guarantors in
accordance with their terms, except as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization, moratorium, and
other laws relating to or affecting creditors’ rights generally and by general
equitable principles (regardless of whether such enforceability is considered in
a proceeding in equity or at law), public policy, applicable law relating to
indemnification and contribution and by an

6



--------------------------------------------------------------------------------



 



implied covenant of good faith and fair dealing. The Guarantees will conform in
all material respects to the description thereof in each of the Pricing
Disclosure Package and the Offering Memorandum.
          (r) Each Guarantor has all requisite corporate, partnership, limited
liability company or other entity power and authority, as applicable, to
execute, issue and perform its obligations under the Exchange Guarantees. The
Exchange Guarantees have been duly and validly authorized by the Guarantors and
if and when executed and delivered by the Guarantors in accordance with the
terms of the Indenture and upon the due execution and authentication of the
Exchange Notes in accordance with the Indenture and the issuance and delivery of
the Exchange Notes in the Exchange Offer contemplated by the Registration Rights
Agreement, will be validly issued and delivered and will constitute valid and
binding obligations of the Guarantors entitled to the benefits of the Indenture,
enforceable against the Guarantors in accordance with their terms, except as
such enforceability may be limited by bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium, and other laws relating to or affecting
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law),
public policy, applicable law relating to indemnification and contribution and
by an implied covenant of good faith and fair dealing.
          (s) The Company and each Guarantor have all requisite corporate,
partnership, limited liability company or other entity power and authority, as
applicable, to execute, deliver and perform its obligations under the
Registration Rights Agreement. The Registration Rights Agreement has been duly
authorized by the Company and each Guarantor and, when executed and delivered by
the Company and each Guarantor in accordance with the terms hereof and thereof,
will be validly executed and delivered and (assuming the due authorization,
execution and delivery thereof by you) will be the legally valid and binding
obligation of the Company and each Guarantor in accordance with the terms
thereof, enforceable against the Company and each Guarantor in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium and other similar laws relating to or
affecting creditor’s rights generally, by general equitable principles
(regardless of whether such enforceability is considered in a proceeding in
equity or at law), public policy, applicable law relating to indemnification and
contribution and by an implied covenant of good faith and fair dealing. The
Registration Rights Agreement will conform to the description thereof in each of
the Pricing Disclosure Package and the Offering Memorandum.
          (t) The Company and each Guarantor, as applicable, have all requisite
corporate, partnership, limited liability company or other entity power and
authority to enter into and perform its obligations under the Refinancing
Agreements (to the extent a party thereto), and each of the Refinancing
Agreements has been duly and validly authorized, executed and delivered by the
Company and each Guarantor (to the extent a party thereto) and, assuming due
authorization, execution and delivery by the other parties thereto, constitute
the valid and binding agreement of the Company and each Guarantor (to the extent
a party thereto) enforceable against the Company and each Guarantor (to the
extent a party thereto) in accordance with its terms, except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium, and other laws relating to or affecting creditors’
rights generally and by general equitable principles (regardless of whether
enforcement is sought in a proceeding in equity or at law), public policy,
applicable law relating to indemnification and contribution and by an implied
covenant of good faith and fair dealing.
          (u) The Company and each Guarantor have all requisite corporate,
partnership, limited liability company or other entity power and authority, as
applicable, to execute, deliver and perform its obligations under the Security
Documents. Each Security Document has been duly and validly authorized by the
Company and each Guarantor (to the extent a party thereto) and, when executed
and delivered by the Company and each Guarantor (to the extent a party thereto),
in accordance with the terms thereof, will be validly executed and delivered and
will be the legally valid and binding obligation

7



--------------------------------------------------------------------------------



 



of the Company and each Guarantor (to the extent a party thereto) in accordance
with the terms thereof, enforceable against the Company and each Guarantor (to
the extent a party thereto) in accordance with the terms thereof, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, by general equitable principles (regardless of whether such
enforceability is considered in a proceeding in equity or at law) , public
policy, applicable law relating to indemnification and contribution and by an
implied covenant of good faith and fair dealing.
          (v) The Security Documents, when duly executed and delivered, will
create valid and (when all required filings and recordings with respect to, and
deliveries of, Collateral have been made as described in the Security Documents)
perfected security interests or mortgage liens in the Collateral; each of the
representations and warranties made by the Company and each Guarantor party to
the Security Documents in each Security Document is true and correct in all
material respects as of the Closing Date, except to the extent that such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).
          (w) Other than the recording of the Mortgages and the filings made to
perfect the liens granted under the Security Documents, no action, consent or
approval of, registration or filing with or any other action by any governmental
authority or regulatory body is or will be required in connection with the
Mortgages, the Notes, the Refinancing Agreements or the exercise by the
mortgagee of its rights thereunder other than as disclosed in the Offering
Memorandum.
          (x) The Company and the Guarantors collectively own the Collateral,
free and clear of any Lien (as that term is defined in the Indenture) other than
the Liens to be released in connection with the Refinancing Transactions, the
security interests granted pursuant to the Security Documents, Permitted Liens
(as that term is defined in the Indenture) and other Liens expressly permitted
under the Indenture.
          (y) Upon (i) registration, filing or any other required action
required to be taken in any applicable jurisdictions with respect to the
Security Documents, (ii) notification to the relevant charterers and insurers of
the assignments of earnings and insurances made by any applicable Guarantor,
(iii) recording of the Mortgages and (iv) all other actions necessary or
desirable to perfect a security interest in the Collateral, the security
interests in the Collateral, for the benefit of the collateral agent and the
holders of the Securities, will constitute valid and perfected first priority
security interests in the Collateral, securing the obligations of the Company
and the Guarantors under the Indenture, subject only to Permitted Liens and
other Liens expressly permitted under the Indenture and defined therein. As of
the Closing Date, all other filings and other actions necessary to perfect the
security interest in the Collateral will have been duly made or taken and will
be in full force and effect.
          (z) The Company and each Guarantor has all requisite corporate power
to execute, deliver and perform its obligations under this Agreement. This
Agreement has been duly and validly authorized, executed and delivered by the
Company and each of the Guarantors.
          (aa) The issue and sale of the Notes, the execution, delivery and
performance by the Company and the Guarantors, as applicable, of the Notes, the
Exchange Notes, the Indenture, the Registration Rights Agreement, the Security
Documents, the Refinancing Agreements and this Agreement, the application of the
proceeds from the sale of the Notes as described under “Use of Proceeds” in each
of the Pricing Disclosure Package and the Offering Memorandum and the
consummation of the transactions contemplated hereby and thereby, will not
(i) after giving effect to the amendment to the Parent Credit Facility described
in the Offering Memorandum, conflict with or result in

8



--------------------------------------------------------------------------------



 



a breach or violation of any of the terms or provisions of, impose any lien,
charge or encumbrance upon any property or assets of the Parent or its
subsidiaries, or constitute a default under, any indenture, mortgage, deed of
trust, loan agreement, license, lease or other agreement or instrument to which
the Parent or any of its subsidiaries is a party or by which the Parent or any
of its subsidiaries is bound or to which any of the property or assets of the
Parent or any of its subsidiaries is subject, (ii) result in any violation of
the provisions of the charter, articles of association or by-laws (or similar
organizational documents) of the Parent or any of its subsidiaries or
(iii) result in any violation of any statute or any judgment, order, decree,
rule or regulation of any court or governmental agency or body having
jurisdiction over the Parent or any of its subsidiaries or any of their
properties or assets, except, with respect to clauses (i) and (iii), conflicts,
breaches, liens, defaults or violations that, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.
          (bb) No consent, approval, authorization or order of, or filing,
registration or qualification with any court or governmental agency or body
having jurisdiction over the Parent or any of its subsidiaries or any of their
properties or assets is required for the issue and sale of the Notes, the
execution, delivery and performance by the Company and the Guarantors of the
Notes, the Exchange Notes, the Indenture, the Registration Rights Agreement, the
Security Documents, the Refinancing Agreements and this Agreement, the
application of the proceeds from the sale of the Notes as described under “Use
of Proceeds” in each of the Pricing Disclosure Package and the Offering
Memorandum and the consummation of the transactions contemplated hereby and
thereby, including without limitation the Refinancing Transactions, except for
(i) the filing of a registration statement by the Company with the Commission
pursuant to the Securities Act as required by the Registration Rights Agreement
and the order of the Commission declaring such registration statement effective,
(ii) registrations, filings and notices in connection with the Mortgages and
other Security Documents and (iii) such consents, approvals, authorizations,
orders, filings, registrations or qualifications as may be required under
foreign, state securities or Blue Sky laws in connection with the purchase and
distribution of the Notes by the Initial Purchaser, each of which items in this
clause (iii) has been obtained and is in full force and effect or will be
obtained and be in full force and effect as of the Closing Date.
          (cc) The historical financial statements (including the related notes
and supporting schedules) included in the Pricing Disclosure Package and the
Offering Memorandum present fairly in all material respects the financial
condition, results of operations and cash flows of the entities purported to be
shown thereby, at the dates and for the periods indicated, and have been
prepared in conformity with accounting principles generally accepted in the
United States applied on a consistent basis throughout the periods involved,
except as otherwise stated therein.
          (dd) The pro forma financial statements included in the Pricing
Disclosure Package and the Offering Memorandum include assumptions that provide
a reasonable basis for presenting the significant effects directly attributable
to the transactions and events described therein, the related pro forma
adjustments give appropriate effect to those assumptions, and the pro forma
adjustments reflect the proper application of those adjustments to the
historical financial statement amounts in the pro forma financial statements
included in the Pricing Disclosure Package. The pro forma financial statements
included in the Pricing Disclosure Package have been prepared in accordance with
the Commission’s rules and guidance with respect to pro forma financial
information. The other financial information and data included in the Offering
Memorandum, historical and pro forma, are, in all material respects, accurately
presented and prepared on a basis consistent with such financial statements and
the books and records of the Parent.
          (ee) PricewaterhouseCoopers LLP, who have certified certain financial
statements of the Parent and the Company, whose report appears in the Pricing
Disclosure Package and the Offering

9



--------------------------------------------------------------------------------



 



Memorandum and who have delivered the initial letter referred to in Section 7(s)
hereof, are independent registered public accountants as required by the
Securities Act and the rules and regulations thereunder.
          (ff) Deloitte AS, who have certified certain financial statements of
DeepOcean ASA, whose report appears in the Pricing Disclosure Package and the
Offering Memorandum and who have delivered the initial letter referred to in
Section 7(u) hereof, are independent registered public accountants within the
meaning of the Securities Act and the rules and regulations thereunder.
          (gg) The Parent and its subsidiaries (including the Company) maintain
a system of internal control over financial reporting (as such term is defined
in Rule 13a-15(f) of the Exchange Act) that complies with the requirements of
the Exchange Act and that has been designed by, or under the supervision of,
their respective principal executive and principal financial officers, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with generally accepted accounting principles in the United States. The Parent
and its subsidiaries (including the Company) maintain internal accounting
controls sufficient to provide reasonable assurance that (A) transactions are
executed in accordance with management’s general or specific authorization,
(B) transactions are recorded as necessary to permit preparation of the
Company’s financial statements in conformity with accounting principles
generally accepted in the United States and to maintain accountability for its
assets, (C) access to the Parent’s (or, as applicable, the Company’s) assets is
permitted only in accordance with management’s general or specific authorization
and (D) the recorded accountability for the Parent’s (or as applicable, the
Company’s) assets is compared with existing assets at reasonable intervals and
appropriate action is taken with respect to any differences. There are no
material weaknesses or significant deficiencies in the Parent’s or the Company’s
internal controls.
          (hh) (i) The Parent and its subsidiaries (including the Company) have
established and maintain disclosure controls and procedures (as such term is
defined in Rule 13a-15(e) under the Exchange Act), (ii) such disclosure controls
and procedures are designed to ensure that the information required to be
disclosed by the Parent and its subsidiaries in the reports Parent files or
submits under the Exchange Act is accumulated and communicated to management of
the Parent and its subsidiaries, including their respective principal executive
officers and principal financial officers, as appropriate, to allow timely
decisions regarding required disclosure to be made; and (iii) such disclosure
controls and procedures are effective in all material respects to perform the
functions for which they were established.
          (ii) Since June 30, 2009, (i) the Parent has not been advised of
(A) any significant deficiencies in the design or operation of internal controls
that would adversely affect the ability of the Parent or any of its subsidiaries
to record, process, summarize and report financial data, or any material
weaknesses in internal controls and (B) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
internal controls of the Parent and each of its subsidiaries, and (ii) there
have been no significant changes in internal controls or in other factors that
would significantly affect internal controls, including any corrective actions
with regard to significant deficiencies and material weaknesses.
          (jj) The section entitled “Management’s Discussion and Analysis of
Financial Condition and Results of Operations—Trico Marine Services—Critical
Accounting Policies” set forth in the Preliminary Offering Memorandum contained
in the Pricing Disclosure Package and the Offering Memorandum accurately
describes (A) the accounting policies that the Parent believes are the most
important in the portrayal of the Parent’s financial condition and results of
operations and that require management’s most difficult, subjective or complex
judgments; and (B) the judgments and uncertainties affecting the application of
critical accounting policies.

10



--------------------------------------------------------------------------------



 



          (kk) The section entitled “Management’s Discussion and Analysis of
Financial Condition and Results of Operations—The Trico Supply Group—Critical
Accounting Policies” set forth in the Preliminary Offering Memorandum contained
in the Pricing Disclosure Package and the Offering Memorandum accurately
describes (A) the accounting policies that the Company believes are the most
important in the portrayal of the Company’s financial condition and results of
operations and that require management’s most difficult, subjective or complex
judgments; and (B) the judgments and uncertainties affecting the application of
critical accounting policies.
          (ll) There is and has been no failure on the part of the Parent and
any of the Parent’s directors or officers, in their capacities as such, to
comply in all material respects with any provision of the Sarbanes-Oxley Act of
2002 and the rules and regulations promulgated in connection therewith.
          (mm) Except as described in each of the Pricing Disclosure Package and
the Offering Memorandum, since the date of the latest audited financial
statements included in the Pricing Disclosure Package and the Offering
Memorandum, (i) neither the Parent nor any of its subsidiaries has (A) sustained
any loss or interference with its business from fire, explosion, flood or other
calamity, whether or not covered by insurance, or from any labor disturbance or
dispute or court or governmental action, order or decree, (B) issued or granted
any securities, other than as compensation for services rendered; (C) incurred
any material liability or obligation, direct or contingent, other than
liabilities and obligations that were incurred in the ordinary course of
business, (D) entered into any material transaction not in the ordinary course
of business or (E) declared or paid any dividend on its capital stock (except
dividends paid to Parent or its subsidiaries), and (ii) there has not been any
change in the capital stock, partnership, limited liability or other entity
interests, as applicable, or long-term debt of the Parent or any of its
subsidiaries or any adverse change, or any development involving a prospective
adverse change, in or affecting the condition (financial or otherwise), results
of operations, stockholders’ equity, properties, management, business or
prospects of the Parent and its subsidiaries, taken as a whole, in each case
except as would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          (nn) The Parent and each of its subsidiaries have good and marketable
title in fee simple to all real property and good and marketable title to all
personal property owned by them, in each case free and clear of all liens,
encumbrances and defects, except such liens, encumbrances and defects as are
described in the Pricing Disclosure Package and the Offering Memorandum and such
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Parent or any of its subsidiaries. All assets held under lease by the Parent or
any of its subsidiaries are held by them under valid, subsisting and enforceable
leases, except as described in the Pricing Disclosure Package and the Offering
Memorandum and as do not materially interfere with the use made and proposed to
be made of such assets by the Parent or any of its subsidiaries.
          (oo) The Parent and each of its subsidiaries have such permits,
licenses, patents, franchises, certificates of need and other approvals or
authorizations of governmental or regulatory authorities (“Permits”) as are
necessary under applicable law to own their properties and conduct their
businesses in the manner described in the Pricing Disclosure Package and the
Offering Memorandum, except for any of the foregoing that would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each of the
Parent and its subsidiaries has fulfilled and performed all of its obligations
with respect to the Permits, and no event has occurred that allows, or after
notice or lapse of time would allow, revocation or termination thereof or
results in any other impairment of the rights of the holder or any such Permits,
except for any of the foregoing that would not reasonably be expected to have a
Material Adverse Effect. Neither the Parent nor any of its subsidiaries has
received notice of any revocation or modification of any such Permits or has any
reason to believe that any such Permits will not

11



--------------------------------------------------------------------------------



 



be renewed in the ordinary course, except for any of the foregoing that would
not reasonably be expected to have a Material Adverse Effect.
          (pp) The Parent and each of its subsidiaries own or possess adequate
rights to use all material patents, patent applications, trademarks, service
marks, trade names, trademark registrations, service mark registrations,
copyrights, licenses, know-how, software, systems and technology (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) necessary for the conduct of
their respective businesses and have no reason to believe that the conduct of
their respective businesses will conflict with, and have not received any notice
of any claim of conflict with, any such rights of others, except for any of the
foregoing that would not reasonably be expected to have a Material Adverse
Effect.
          (qq) There are no legal or governmental proceedings pending to which
the Parent or any of its subsidiaries is a party or of which any property or
assets of the Parent or any of its subsidiaries is the subject that would, in
the aggregate, reasonably be expected to have a Material Adverse Effect or
would, in the aggregate, reasonably be expected to have a material adverse
effect on the performance by the Company and the Guarantors of the performance
of this Agreement, the Indenture or the Notes or the consummation of any of the
transactions contemplated hereby. To the Company’s and each Guarantors’
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or others.
          (rr) There are no legal or governmental proceedings or contracts or
other documents that would be required to be described in a registration
statement filed under the Securities Act or, in the case of documents, would be
required to be filed as exhibits to a registration statement of the Parent
pursuant to Item 601(b)(10) of Regulation S-K that have not been described in
the Pricing Disclosure Package and the Offering Memorandum. Neither the Parent
nor any of its subsidiaries has knowledge that any other party to any such
contract, agreement or arrangement has any intention not to render full
performance as contemplated by the terms thereof; and that statements made in
the Pricing Disclosure Package and the Offering Memorandum under the captions
“Business—Environmental and Government Regulation,” “Description of
Notes—Registration Rights; Special Interest” and “Plan of Distribution” insofar
as they purport to constitute summaries of the terms of statutes, rules or
regulations, legal or governmental proceedings or contracts and other documents,
constitute accurate summaries of the terms of such statutes, rules and
regulations, legal and governmental proceedings and contracts and other
documents in all material respects.
          (ss) The Parent and each of its subsidiaries carry, or are covered by,
insurance from insurers of recognized financial responsibility in such amounts
and covering such risks as is adequate for the conduct of their respective
businesses and the value of their respective properties and as is customary for
companies engaged in similar businesses in similar industries. All policies of
insurance of the Parent and its subsidiaries are in full force and effect; the
Parent and its respective subsidiaries are in compliance with the terms of such
policies in all material respects; and neither the Parent nor any of its
subsidiaries has received notice from any insurer or agent of such insurer that
capital improvements or other expenditures are required or necessary to be made
to continue such insurance. There are no claims by the Parent or any of its
subsidiaries under any such policy or instrument as to which any insurance
company is denying liability or defending under a reservation of rights clause;
and neither the Parent nor any such subsidiary has any reason to believe that it
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not reasonably be
expected to have a Material Adverse Effect.
          (tt) No relationship, direct or indirect, that would be required to be
described in a registration statement of the Parent pursuant to Item 404 of
Regulation S-K, exists between or among the Parent and its subsidiaries, on the
one hand, and the directors, officers, stockholders, customers or

12



--------------------------------------------------------------------------------



 



suppliers of the Parent and its subsidiaries, on the other hand, that has not
been described in the Pricing Disclosure Package and the Offering Memorandum.
          (uu) No labor disturbance by or dispute with the employees of the
Parent or any of its subsidiaries exists or, to the knowledge of the Company or
any Guarantor, is imminent that would reasonably be expected to have a Material
Adverse Effect.
          (vv) Neither the Parent nor any of its subsidiaries (i) is in
violation of its charter or by-laws (or similar organizational documents),
(ii) is in default, and no event has occurred that, with notice or lapse of time
or both, would constitute such a default, in the due performance or observance
of any term, covenant, condition or other obligation contained in any indenture,
mortgage, deed of trust, loan agreement, license or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (iii) is in violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over it or its property or assets or has failed to obtain any
license, permit, certificate, franchise or other governmental authorization or
permit necessary to the ownership of its property or to the conduct of its
business, except in the case of clauses (ii) and (iii), to the extent any such
conflict, breach, violation or default would not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.
          (ww) The Parent and each of its subsidiaries (i) are, and at all times
prior hereto were, in compliance with all laws, regulations, ordinances, rules,
orders, judgments, decrees, permits or other legal requirements of any
governmental authority, including without limitation any international, foreign,
national, state, provincial, regional, or local authority, relating to
pollution, the protection of human health or safety, the environment, or natural
resources, or to use, handling, storage, manufacturing, transportation,
treatment, discharge, disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants (“Environmental Laws”) applicable to such
entity, which compliance includes, without limitation, obtaining, maintaining
and complying with all permits and authorizations and approvals required by
Environmental Laws to conduct their respective businesses, and (ii) have not
received notice or otherwise have knowledge of any actual or alleged violation
of Environmental Laws, or of any actual or potential liability for or other
obligation concerning the presence, disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, except in the case of clause
(i) or (ii) where such non-compliance, violation, liability, or other obligation
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect. Except as described in the Pricing Disclosure Package and the Offering
Memorandum, (A) there are no proceedings that are pending, or known to be
contemplated, against the Parent or any of its subsidiaries under Environmental
Laws in which a governmental authority is also a party, other than such
proceedings regarding which it is reasonably believed no monetary sanctions of
$100,000 or more will be imposed, (B) the Parent and its subsidiaries are not
aware of any issues regarding compliance with Environmental Laws, including any
pending or proposed Environmental Laws, or liabilities or other obligations
under Environmental Laws or concerning hazardous or toxic substances or wastes,
pollutants or contaminants, that would reasonably be expected to have a material
effect on the capital expenditures, earnings or competitive position of the
Parent and its subsidiaries, and (C) none of the Parent and its subsidiaries
anticipates material capital expenditures relating to Environmental Laws.
          (xx) The Parent and each of its subsidiaries have filed all federal,
state, local and foreign tax returns required to be filed through the date
hereof, subject to permitted extensions, and have paid all taxes due, and no tax
deficiency has been determined adversely to the Parent or any of its
subsidiaries, nor does the Company or any Guarantor have any knowledge of any
tax deficiencies that has been, or would reasonably be expected to be, asserted
against the Parent and each of its subsidiaries that would, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

13



--------------------------------------------------------------------------------



 



          (yy) There are no transfer taxes or other similar fees or charges
under Federal law or the laws of any state, or any political subdivision
thereof, required to be paid in connection with the execution and delivery of
this Agreement or the issuance by the Company or sale by the Company of the
Notes.
          (zz) (i) Each “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Security Act of 1974, as amended
(“ERISA”)) for which the Company or any member of its “Controlled Group”
(defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each a “Plan”) has been
maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Code; (ii) no
prohibited transaction, within the meaning of Section 406 of ERISA or Section
4975 of the Code, has occurred with respect to any Plan excluding transactions
effected pursuant to a statutory or administrative exemption; (iii) with respect
to each Plan subject to Title IV of ERISA (a) no “reportable event” (within the
meaning of Section 4043(c) of ERISA) has occurred or is reasonably expected to
occur, (b) no “accumulated funding deficiency” (within the meaning of
Section 302 of ERISA or Section 412 of the Code), whether or not waived, has
occurred or is reasonably expected to occur, (c) the fair market value of the
assets under each Plan exceeds the present value of all benefits accrued under
such Plan (determined based on those assumptions used to fund such Plan) and
(d) neither the Company or any member of its Controlled Group has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the PBGC in the ordinary course and
without default) in respect of a Plan (including a “multiemployer plan”, within
the meaning of Section 4001(c)(3) of ERISA); and (iv) each Plan that is intended
to be qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification, except in each case to the extent as would not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
          (aaa) No subsidiary of the Parent or the Company is currently
prohibited, directly or indirectly, from paying any dividends to the Parent or
the Company, from making any other distribution on such subsidiary’s capital
stock, from repaying to the Parent or the Company any loans or advances to such
subsidiary from the Parent or the Company or from transferring any of such
subsidiary’s property or assets to the Parent or the Company or any other
subsidiary of the Parent or the Company, except as described in the Pricing
Disclosure Package and the Offering Memorandum.
          (bbb) The statistical and market-related data included in the Pricing
Disclosure Package and the Offering Memorandum and the consolidated financial
statements of the Parent and its subsidiaries included in the Pricing Disclosure
Package and the Offering Memorandum are based on or derived from sources that
the Parent and the Company believe to be reliable and accurate in all material
respects.
          (ccc) Neither the Parent nor any of its subsidiaries is, and after
giving effect to the offer and sale of the Notes and the application of the
proceeds therefrom as described under “Use of Proceeds” in each of the Pricing
Disclosure Package and the Offering Memorandum will be, an “investment company”
or a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended, and the rules and regulations of the
Commission thereunder.
          (ddd) Immediately after the consummation of the Refinancing
Transactions, the Company will be Solvent. As used in this paragraph, the term
“Solvent” means, with respect to a particular date, that on such date (i) the
present fair market value (or present fair saleable value) of the assets of the
Company are not less than the total amount required to pay the probable
liabilities of the Company on its total existing debts and liabilities
(including contingent liabilities) as they become

14



--------------------------------------------------------------------------------



 



absolute and matured, (ii) the Company is able to realize upon its assets and
pay its debts and other liabilities, contingent obligations and commitments as
they mature and become due in the normal course of business, (iii) assuming the
sale of the Notes as contemplated by this Agreement, the Pricing Disclosure
Package and the Offering Memorandum, the Company is not incurring debts or
liabilities beyond its ability to pay as such debts and liabilities mature,
(iv) the Company is not engaged in any business or transaction, and is not about
to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which the Company is engaged and (v) the
Company is not a defendant in any civil action that would result in a judgment
that the Company is or would become unable to satisfy. In computing the amount
of such contingent liabilities at any time, it is intended that such liabilities
will be computed at the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
          (eee) The statements set forth in each of the Pricing Disclosure
Package and the Offering Memorandum under the caption “Description of Notes,”
insofar as they purport to constitute a summary of the terms of the Notes and
under the captions “Material Tax Considerations,” “Certain Relationships and
Related Transactions,” “Description of the Other Indebtedness,” “Compensation of
Directors and Executive Officers” and “Plan of Distribution,” insofar as they
purport to describe the provisions of the laws and documents referred to
therein, are accurate in all material respects.
          (fff) The Security Documents will, as of the Closing Date, conform in
all material respects to the description thereof contained in the Offering
Memorandum under the heading “Description of Notes—Collateral.”
          (ggg) Except as described in the Pricing Disclosure Package, there are
no contracts, agreements or understandings between the Company, any Guarantor
and any person granting such person the right to require the Company or any
Guarantor to file a registration statement under the Securities Act with respect
to any securities of the Company or any Guarantor (other than the Registration
Rights Agreement) owned or to be owned by such person or to require the Company
or any Guarantor to include such securities in the securities registered
pursuant to the Registration Rights Agreement or in any securities being
registered pursuant to any other registration statement filed by the Company or
any Guarantor under the Securities Act.
          (hhh) Neither the Parent nor any of its subsidiaries is a party to any
contract, agreement or understanding with any person (other than this Agreement)
that would reasonably be expected to give rise to a valid claim against any of
them or the Initial Purchaser for a brokerage commission, finder’s fee or like
payment in connection with the offering and sale of the Notes.
          (iii) None of the transactions contemplated by this Agreement
(including, without limitation, the use of the proceeds from the sale of the
Notes), will violate or result in a violation of Section 7 of the Exchange Act,
or any regulation promulgated thereunder, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System.
          (jjj) The Parent and its affiliates have not taken, directly or
indirectly, any action designed to or that has constituted or that would
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company or the Guarantors in connection with
the offering of the Notes.
          (kkk) The Parent and the Company have not taken any action or omitted
to take any action which may result in the loss by any of the Initial Purchaser
of the ability to rely on any stabilization

15



--------------------------------------------------------------------------------



 



safe harbor provided by the Financial Services Authority under the Financial
Services and Markets Act 2000 (the “FSMA”).
          (lll) Neither the Parent nor any of its subsidiaries is in violation
of or has received notice of any violation with respect to any federal or state
law relating to discrimination in the hiring, promotion or pay of employees, nor
any applicable federal or state wage and hour laws, the violation of any of
which would reasonably be expected to have a Material Adverse Affect.
          (mmm) Neither the Parent nor any of its subsidiaries, nor, to the
knowledge of the Company and the Guarantors, any director, officer, agent,
employee or other person associated with or acting on behalf of the Parent or
any of its subsidiaries, has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.
          (nnn) The operations of the Parent and its subsidiaries are and have
been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions, the rules and regulations thereunder and any related or
similar rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Parent or any of its
subsidiaries with respect to the Money Laundering Laws is pending or, to the
knowledge of the Parent and the Company, threatened.
          (ooo) Neither the Parent nor any of its subsidiaries nor, to the
knowledge of the Parent, any director, officer, agent, employee or affiliate of
the Parent or any of its subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Parent and the Company will not directly or
indirectly use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
person or entity, for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.
          (ppp) The Company’s acquisition of DeepOcean ASA, together with the
Company’s subsequent corporate restructuring, were completed in all material
respects with all applicable Norwegian statutes, rules, regulations or laws
applicable to entities subject to Norwegian tonnage tax requirements.
          (qqq) No further payments are required to the Tebma Shipyard for the
construction of the Trico Surge, the Trico Seeker, the Trico Sovereign and the
Trico Searcher.
          Any certificate signed by any officer of the Company or any Guarantor
and delivered to the Initial Purchaser or counsel for the Initial Purchaser in
connection with the offering of the Notes shall be deemed a representation and
warranty by the Company or such Guarantor, jointly and severally, as to matters
covered thereby, to the Initial Purchaser.
     3. Purchase of the Notes by the Initial Purchaser, Agreements to Sell,
Purchase and Resell.
          (a) The Company and the Guarantors, jointly and severally hereby
agree, on the basis of the representations, warranties and agreements of the
Initial Purchaser contained herein and subject to all the terms and conditions
set forth herein, to issue and sell to the Initial Purchaser and, upon the basis
of the representations, warranties and agreements of the Company and the
Guarantors herein

16



--------------------------------------------------------------------------------



 



contained and subject to all the terms and conditions set forth herein, the
Initial Purchaser agrees to purchase from the Company, at a purchase price of
93.768% of the principal amount thereof, the principal amount of Notes. The
Company and the Guarantors shall not be obligated to deliver any of the
securities to be delivered hereunder except upon payment for all of the
securities to be purchased as provided herein.
         (b) The Initial Purchaser hereby represents and warrants to the Company
that it will offer the Notes for sale upon the terms and conditions set forth in
this Agreement and in the Pricing Disclosure Package. The Initial Purchaser
hereby represents and warrants to, and agrees with, the Company, on the basis of
the representations, warranties and agreements of the Company and the
Guarantors, that the Initial Purchaser: (i) is a QIB with such knowledge and
experience in financial and business matters as are necessary to evaluate the
merits and risks of an investment in the Notes; (ii) is purchasing the Notes
pursuant to a private sale exempt from registration under the Securities Act;
(iii) in connection with the Exempt Resales, will solicit offers to buy the
Notes only from, and will offer to sell the Notes only to, the Eligible
Purchasers in accordance with this Agreement and on the terms contemplated by
the Pricing Disclosure Package; and (iv) will not offer or sell the Notes, nor
has it offered or sold the Notes by, or otherwise engaged in, any form of
general solicitation or general advertising (within the meaning of Regulation D,
including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper, magazine, or similar medium or
broadcast over television or radio, or any seminar or meeting whose attendees
have been invited by any general solicitation or general advertising) and will
not engage in any directed selling efforts within the meaning of Rule 902 under
the Securities Act, in connection with the offering of the Notes. The Initial
Purchaser has advised the Company that they will offer the Notes to Eligible
Purchasers at a price initially equal to 96.393% of the principal amount
thereof, plus accrued interest, if any, from the date of issuance of the Notes.
Such price may be changed by the Initial Purchaser at any time without notice.
         (c) The Initial Purchaser represents and warrants to and agrees with
the Company that:

  (i)   it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Notes in, from or
otherwise involving the United Kingdom, and it has only communicated or caused
to be communicated and it will only communicate or cause to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
section 21 of the FSMA) received by it in connection with the issue or sale of
any Notes, in circumstances in which section 21(1) of the FSMA does not apply to
the Company; and     (ii)   in relation to each Member State of the European
Economic Area which has implemented the Prospectus Directive (each, a Relevant
Member State), with effect from and including the date on which the Prospectus
Directive is implemented in that Relevant Member State (the “Relevant
Implementation Date”), it has not made and will not make an offer of the Notes
which are the subject of the offering contemplated by the Offering Memorandum to
the public in that Relevant Member State other than:

  (A)   to legal entities which are authorized or regulated to operate in the
financial markets or, if not so authorized or regulated, whose corporate purpose
is solely to invest in securities;

17



--------------------------------------------------------------------------------



 



  (B)   to any legal entity which has two or more of (1) an average of at least
250 employees during the last financial year; (2) a total balance sheet of more
than €43,000,000 and (3) an annual net turnover of more than €50,000,000, as
shown in its last annual or consolidated accounts; or     (C)   in any other
circumstances which do not require the publication by the issuer of a prospectus
pursuant to Article 3 of the Prospectus Directive;

provided that no such offer of Notes shall require the Company or the Initial
Purchaser to publish a prospectus pursuant to Article 3 of the Prospectus
Directive.
                    For the purposes of this representation, the expression an
“offer of Notes to the public” in any Relevant Member State means the
communication in any form and by any means of sufficient information on the
terms of the offer and the Notes to be offered so as to enable an investor to
decide to purchase or subscribe to the Notes, as the same may be varied in that
Relevant Member State by any measure implementing the Prospectus Directive in
that Relevant Member State and the expression “Prospectus Directive” means
Directive 2003/71/EC and includes any relevant implementing measure in each
Relevant Member State.
          (d) The Initial Purchaser has not nor, prior to the later to occur of
(A) the Closing Date and (B) completion of the distribution of the Notes, will
not, use, authorize use of, refer to or distribute any material in connection
with the offering and sale of the Notes other than (i) the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum, (ii) any
written communication that contains no “issuer information” (as defined in
Rule 433(h)(2) under the Act) that was not included in the Preliminary Offering
Memorandum or any Free Writing Offering Document listed on Schedule III-B
hereto, (iii) the Free Writing Offering Documents listed on Schedule III-B
hereto, (iv) any written communication prepared by the Initial Purchaser and
approved by the Company in writing, or (v) any written communication relating to
or that contains the terms of the Notes and/or other information that was
included in the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering Memorandum.
          (e) The Initial Purchaser represents and warrants to the Company that
upon original issuance thereof, and until such time as the same is no longer
required under the applicable requirements of the Securities Act, the Notes (and
all securities issued in exchange therefore or in substitution thereof) shall
bear legends substantially in the forms as set forth in the “Notice to
Investors” section of the Pricing Disclosure Package and Offering Memorandum
(along with such other legends as the Initial Purchaser and its counsel deem
necessary).
          The Initial Purchaser understands that the Company and, for purposes
of the opinions to be delivered to the Initial Purchaser pursuant to Sections
7(c) and 7(d) hereof, counsel to the Company and counsel to the Initial
Purchaser, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchaser hereby
consent to such reliance.
     4. Delivery of the Notes and Payment Therefor. Delivery to the Initial
Purchaser of and payment for the Notes shall be made at the Houston office of
Akin Gump Strauss Hauer & Feld LLP, at 9:00 A.M., Houston time, on October 30,
2009 (the “Closing Date”). The place of closing for the Notes and the Closing
Date may be varied by agreement between the Initial Purchaser and the Company.
Each of the Company, the Guarantors and the Initial Purchaser will do and
perform all things required or

18



--------------------------------------------------------------------------------



 



necessary to be done and performed under this Agreement by such party on or
prior to the Closing Date and as may be reasonably requested by another party or
its counsel in order to consummate the transactions to be consummated on the
Closing Date.
          The Notes will be delivered to the Initial Purchaser, or the Trustee
as custodian for The Depository Trust Company (“DTC”), against payment by the
Initial Purchaser of the purchase price therefor by wire transfer in immediately
available funds, by causing DTC to credit the Notes to the account of the
Initial Purchaser at DTC. The Notes will be evidenced by one or more global
securities in definitive form (the “Global Note”) and will be registered, in the
case of the Global Note, in the name of Cede & Co. as nominee of DTC. The Notes
to be delivered to the Initial Purchaser shall be made available to the Initial
Purchaser in New York City for inspection and packaging not later than 9:30
A.M., New York City time, on the business day next preceding the Closing Date.
     5. Agreements of the Company and the Guarantors. The Company and the
Guarantors, jointly and severally, agree with the Initial Purchaser as follows:
          (a) The Company and the Guarantors will furnish to the Initial
Purchaser, without charge, within one business day of the date of the Offering
Memorandum, such number of copies of the Offering Memorandum as may then be
amended or supplemented as they may reasonably request.
          (b) The Company and the Guarantors will prepare the Offering
Memorandum in a form approved by the Initial Purchaser and will not make any
amendment or supplement to the Pricing Disclosure Package or to the Offering
Memorandum of which the Initial Purchaser shall not previously have been advised
or to which they shall reasonably object after being so advised.
          (c) The Company and each of the Guarantors consents to the use of the
Pricing Disclosure Package and the Offering Memorandum in accordance with the
securities or Blue Sky laws of the jurisdictions in which the Notes are offered
by the Initial Purchaser and by all dealers to whom Notes may be sold, in
connection with the offering and sale of the Notes.
          (d) If, at any time prior to completion of the distribution of the
Notes by the Initial Purchaser to Eligible Purchasers, any event occurs or
information becomes known that, in the judgment of the Company or any of the
Guarantors or in the opinion of counsel for the Initial Purchaser, should be set
forth in the Pricing Disclosure Package or the Offering Memorandum so that the
Pricing Disclosure Package or the Offering Memorandum, as then amended or
supplemented, does not include any untrue statement of material fact or omit to
state a material fact necessary to make the statements made therein, in the
light of the circumstances under which they were made, not misleading, or if it
is necessary to supplement or amend the Pricing Disclosure Package or the
Offering Memorandum to comply with any law, the Company and the Guarantors will
forthwith prepare an appropriate supplement or amendment thereto, and will
expeditiously furnish to the Initial Purchaser and dealers a reasonable number
of copies thereof.
          (e) None of the Company nor any Guarantor will make any offer to sell
or solicitation of an offer to buy the Notes that would constitute a Free
Writing Offering Document without the prior consent of the Initial Purchaser,
which consent shall not be unreasonably withheld or delayed. If at any time
following issuance of a Free Writing Offering Document any event occurred or
occurs as a result of which such Free Writing Offering Document conflicts with
the information in the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum or, when taken together with the information
in the Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum, includes an untrue statement of a material fact or omits to
state any material fact necessary to make the statements made therein, in the
light of the circumstances then

19



--------------------------------------------------------------------------------



 



prevailing, not misleading, as promptly as practicable after becoming aware
thereof, the Company will give notice thereof to the Initial Purchaser and, if
requested by the Initial Purchaser, will prepare and furnish without charge to
the Initial Purchaser a Free Writing Offering Document or other document that
will correct such conflict, statement or omission.
          (f) Promptly from time to time to take such action as the Initial
Purchaser may reasonably request to qualify the Notes for offering and sale
under the securities or Blue Sky laws of such jurisdictions as the Initial
Purchaser may request and to comply with such laws so as to permit the
continuance of sales and dealings therein in such jurisdictions for as long as
may be necessary to complete the distribution of the Notes; provided that in
connection therewith the Company shall not be required to (i) qualify as a
foreign corporation in any jurisdiction in which it would not otherwise be
required to so qualify, (ii) file a general consent to service of process in any
such jurisdiction or (iii) subject itself to taxation in any jurisdiction in
which it would not otherwise be subject.
          (g) For a period commencing on the date hereof and ending on the 90th
day after the date of the Offering Memorandum, the Company and the Guarantors
agree not to, directly or indirectly, (1) offer for sale, sell, or otherwise
dispose of (or enter into any transaction or device that is designed to, or
would be expected to, result in the disposition by any person at any time in the
future of) any debt securities of the Company substantially similar to the Notes
or securities convertible into or exchangeable for such debt securities of the
Company, or sell or grant options, rights or warrants with respect to such debt
securities of the Company or securities convertible into or exchangeable for
such debt securities of the Company, (2) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of such debt securities of the
Company, whether any such transaction described in clause (1) or (2) above is to
be settled by delivery of debt securities of the Company or other securities, in
cash or otherwise, (3) file or cause to be filed a registration statement (other
than pursuant to the Registration Rights Agreement), including any amendments,
with respect to the registration of debt securities of the Company substantially
similar to the Notes or securities convertible, exercisable or exchangeable into
debt securities of the Company or (4) publicly announce an offering of any debt
securities of the Company substantially similar to the Notes or securities
convertible or exchangeable into such debt securities, in each case without the
prior written consent of the Initial Purchaser, except in exchange for the
Exchange Notes in connection with the Exchange Offer.
          (h) The Parent will furnish to the holders of the Notes as soon as
practicable after the end of each fiscal year an annual report (including a
balance sheet and statements of income, stockholders’ equity and cash flows of
the Parent and its consolidated subsidiaries certified by independent public
accountants) and, as soon as practicable after the end of each of the first
three quarters of each fiscal year (beginning with the fiscal quarter ending
after the date of the Offering Memorandum), will make available to its
securityholders consolidated summary financial information of the Parent and its
subsidiaries for such quarter in reasonable detail; provided that so long as the
Parent files periodic reports pursuant to Section 13 or 15(d) of the Exchange
Act for the foregoing periods, the Parent shall be deemed to comply with this
Section 5(h).
          (i) So long as any of the Notes are outstanding, the Company and the
Guarantors will, during any period in which the Company is not subject to
Section 13 or 15(d) of the Exchange Act, furnish at their expense (i) to the
Initial Purchaser, and, upon request, to the holders of the Notes and
prospective purchasers of the Notes the information required by Rule 144A(d)(4)
under the Securities Act and (ii) from time to time such other information
concerning the Company and the Guarantors as the Initial Purchaser may
reasonably request.

20



--------------------------------------------------------------------------------



 



          (j) The Company and the Guarantors will apply the net proceeds from
the sale of the Notes to be sold by it hereunder substantially in accordance
with the description set forth in the Pricing Disclosure Package and the
Offering Memorandum under the caption “Use of Proceeds.” The Notes shall be
incurred solely to refinance indebtedness that was existing on May 14, 2009.
          (k) The Company, the Guarantors and their respective affiliates will
not take, directly or indirectly, any action designed to or that has constituted
or that reasonably would be expected to cause or result in the stabilization or
manipulation of the price of any security of the Company or the Guarantors in
connection with the offering of the Notes.
          (l) The Company and the Guarantors will use their best efforts to
permit the Notes to be eligible for clearance and settlement through DTC.
          (m) The Company and the Guarantors will not, and will use their
reasonable best efforts to not permit any of their respective affiliates (as
defined in Rule 144 under the Securities Act) to, resell any of the Notes that
have been acquired by any of them, except for Notes purchased by the Company,
the Guarantors or any of their respective affiliates and resold in a transaction
registered under the Securities Act.
          (n) The Company and the Guarantors agree not to sell, offer for sale
or solicit offers to buy or otherwise negotiate in respect of any security (as
defined in the Securities Act) that would be integrated with the sale of the
Notes in a manner that would require the registration under the Securities Act
of the sale to the Initial Purchaser or the Eligible Purchasers of the Notes.
          (o) The Company and the Guarantors agree to comply with all the terms
and conditions of the Registration Rights Agreement and all agreements set forth
in the representation letter(s) of the Company and the Guarantors to DTC
relating to the approval of the Notes by DTC for “book entry” transfer.
          (p) The Company and the Guarantors will take such steps as shall be
necessary to ensure that neither the Parent nor any of its subsidiaries becomes
an “investment company” or a company “controlled by an investment company”
within the meaning of such term under the Investment Company Act of 1940, as
amended, and the rules and regulations of the Commission thereunder.
          (q) Neither Parent nor its subsidiaries will take any action or omit
to take any action which may result in the loss by the Initial Purchaser of the
ability to rely on any stabilization safe harbor provided by the Financial
Services Authority under the FSMA.
     6. Expenses. Whether or not the transactions contemplated by this Agreement
are consummated or this Agreement is terminated, the Company and the Guarantors,
jointly and severally, agree, to pay all costs, expenses, fees and taxes
incident to and in connection with: (i) the preparation, printing, filing and
distribution of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum (including, without limitation, financial
statements and exhibits) and all amendments and supplements thereto (including
the fees, disbursements and expenses of the Company’s and the Guarantors’ and
each of their respective subsidiaries’ accountants and counsel); (ii) the
preparation, printing (including, without limitation, word processing and
duplication costs) and delivery of this Agreement, the Indenture, the
Registration Rights Agreement, the Security Documents, the Refinancing
Agreements, all Blue Sky memoranda and all other agreements, memoranda,
correspondence and other documents printed and delivered in connection therewith
and with the Exempt Resales (including, without limitation, in connection with
the preparation, printing and delivery of Blue Sky memoranda); (iii) the
issuance and delivery by the Company of the Notes and by the Guarantors of the

21



--------------------------------------------------------------------------------



 



Guarantees and any taxes payable in connection therewith; (iv) the qualification
of the Notes and Exchange Notes for offer and sale under the securities or Blue
Sky laws of the several states and any foreign jurisdictions as the Initial
Purchaser may designate (including, without limitation, the reasonable fees and
disbursements of the Initial Purchaser’s counsel relating to such registration
or qualification); (v) the furnishing of such copies of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum, and all
amendments and supplements thereto, as may be reasonably requested for use in
connection with the Exempt Resales; (vi) the preparation of certificates for the
Notes (including, without limitation, printing and engraving thereof); (vii) the
approval of the Notes by DTC for “book-entry” transfer (including fees and
expenses of counsel for the Initial Purchaser); (viii) the rating of the Notes
and the Exchange Notes; (ix) the obligations of the Trustee, any agent of the
Trustee and the counsel for the Trustee in connection with the Indenture, the
Notes and the Exchange Notes; (x) the performance by the Company and the
Guarantors of their other obligations under this Agreement; (xi) the perfection
of any security interest, lien or mortgage in the Collateral and duties of the
Collateral Agent under the Security Documents; (xii) all travel expenses
(including 50% of the expenses related to chartered aircraft) of the Initial
Purchaser and the Parent’s and the Company’s officers and employees and any
other expenses of the Initial Purchaser, the Parent and the Company in
connection with attending or hosting meetings with prospective purchasers of the
Notes, and expenses associated with any electronic road show; and (xiii) all
fees that may be payable by the Initial Purchaser in connection with any of the
foregoing and all expenses incurred by the Initial Purchaser and its affiliates
in connection with any of the foregoing, including, without limitation, travel
and accommodation, the fees and costs of the Initial Purchaser’s independent
consultants and outside legal counsel.
     7. Conditions to Initial Purchaser’s Obligations. The obligations of the
Initial Purchaser hereunder are subject to the accuracy, when made and on and as
of the Closing Date, of the representations and warranties of the Company and
the Guarantors contained herein, to the performance by the Company and the
Guarantors of their respective obligations hereunder, and to each of the
following additional terms and conditions:
          (a) The Initial Purchaser shall not have discovered and disclosed to
the Company on or prior to the Closing Date that the Pricing Disclosure Package
or the Offering Memorandum, or any amendment or supplement thereto, contains an
untrue statement of a fact which, in the opinion of Akin Gump Strauss Hauer &
Feld LLP, counsel to the Initial Purchaser, is material or omits to state a fact
which, in the opinion of such counsel, is material and is necessary to make the
statements therein, in the light of the circumstances then prevailing, not
misleading.
          (b) All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Notes, the Exchange
Notes, the Registration Rights Agreement, the Indenture, the Security Documents,
the Refinancing Agreements, the Pricing Disclosure Package and the Offering
Memorandum, and all other legal matters relating to this Agreement and the
transactions contemplated hereby shall be reasonably satisfactory in all
material respects to counsel for the Initial Purchaser, and the Company and the
Guarantors shall have furnished to such counsel all documents and information
that they may reasonably request to enable them to pass upon such matters.
          (c) Bartlit Beck Herman Palenchar & Scott LLP shall have furnished to
the Initial Purchaser its written opinion, as counsel to the Company and the
Guarantors, addressed to the Initial Purchaser and dated the Closing Date, in
form and substance reasonably satisfactory to the Initial Purchaser,
substantially in the form of Exhibit B-1 hereto.
          (d) Rishi A. Varma, Vice President and General Counsel of the Company
shall have furnished to the Initial Purchasers his written opinion, as counsel
to the Company and the Guarantors,

22



--------------------------------------------------------------------------------



 



addressed to the Initial Purchasers and dated the Closing Date, in form and
substance reasonably satisfactory to the Initial Purchasers, substantially in
the form of Exhibit B-2 hereto.
          (e) Higgs & Johnson shall have furnished to the Initial Purchaser its
written opinion, as Bahamian counsel to the Company and the Guarantors,
addressed to the Initial Purchaser and dated the Closing Date, in form and
substance reasonably satisfactory to the Initial Purchaser, substantially in the
form of Exhibit C-1 hereto.
          (f) TozziniFreire Advogados shall have furnished to the Initial
Purchaser its written opinion, as Brazilian counsel to the Company and the
Guarantors, addressed to the Initial Purchaser and dated the Closing Date, in
form and substance reasonably satisfactory to the Initial Purchaser,
substantially in the form of Exhibit C-2 hereto.
          (g) Maples & Calder shall have furnished to the Initial Purchaser its
written opinion, as Cayman Islands counsel to the Company and the Guarantors,
addressed to the Initial Purchaser and dated the Closing Date, in form and
substance reasonably satisfactory to the Initial Purchaser, substantially in the
form of Exhibit C-3 hereto.
          (h) Carey Olsen shall have furnished to the Initial Purchaser its
written opinion, as Guernsey counsel to the Company and the Guarantors,
addressed to the Initial Purchaser and dated the Closing Date, in form and
substance reasonably satisfactory to the Initial Purchaser, substantially in the
form of Exhibit C-4 hereto.
          (i) Cains shall have furnished to the Initial Purchaser its written
opinion, as Isle of Man counsel to the Company and the Guarantors, addressed to
the Initial Purchaser and dated the Closing Date, in form and substance
reasonably satisfactory to the Initial Purchaser, substantially in the form of
Exhibit C-5 hereto.
          (j) Pinedo Abogados shall have furnished to the Initial Purchaser its
written opinion, as Mexican counsel to the Company and the Guarantors, addressed
to the Initial Purchaser and dated the Closing Date, in form and substance
reasonably satisfactory to the Initial Purchaser, substantially in the form of
Exhibit C-6 hereto.
          (k) Nauta Dutilh shall have furnished to the Initial Purchaser its
written opinion, as Dutch counsel to the Company and the Guarantors, addressed
to the Initial Purchaser and dated the Closing Date, in form and substance
reasonably satisfactory to the Initial Purchaser, substantially in the form of
Exhibit C-7 hereto.
          (l) Simonsen Advokatfirma shall have furnished to the Initial
Purchaser its written opinion, as Norwegian counsel to the Company and the
Guarantors, addressed to the Initial Purchaser and dated the Closing Date, in
form and substance reasonably satisfactory to the Initial Purchaser,
substantially in the form of Exhibit C-8 hereto.
          (m) BA-HR shall have furnished to the Initial Purchaser its written
opinion, as Norwegian counsel to the Company and the Guarantors, addressed to
the Initial Purchaser and dated the Closing Date, in form and substance
reasonably satisfactory to the Initial Purchaser, substantially in the form of
Exhibit C-9 hereto.
          (n) Advokatfirmaet Schjodt DA shall have furnished to the Initial
Purchaser its written opinion, as Norwegian counsel to the Company and the
Guarantors, addressed to the Initial

23



--------------------------------------------------------------------------------



 



Purchaser and dated the Closing Date, in form and substance reasonably
satisfactory to the Initial Purchaser, substantially in the form of Exhibit C-10
hereto.
          (o) Uría Menéndez shall have furnished to the Initial Purchaser its
written opinion, as Spanish counsel to the Company and the Guarantors, addressed
to the Initial Purchaser and dated the Closing Date, in form and substance
reasonably satisfactory to the Initial Purchaser, substantially in the form of
Exhibit C-11 hereto.
          (p) Mackinnons shall have furnished to the Initial Purchaser its
written opinion, as U.K. counsel to the Company and the Guarantors, addressed to
the Initial Purchaser and dated the Closing Date, in form and substance
reasonably satisfactory to the Initial Purchaser, substantially in the form of
Exhibit C-12 hereto.
          (q) Seward Kissel LLP shall have furnished to the Initial Purchaser
its written opinion, as Vanuatu counsel to the Company and the Guarantors,
addressed to the Initial Purchaser and dated the Closing Date, in form and
substance reasonably satisfactory to the Initial Purchaser, substantially in the
form of Exhibit C-13 hereto.
          (r) The Initial Purchaser shall have received from Akin Gump Strauss
Hauer & Feld LLP, counsel for the Initial Purchaser, such opinion or opinions,
dated the Closing Date, with respect to the issuance and sale of the Notes, the
Pricing Disclosure Package, the Offering Memorandum and other related matters as
the Initial Purchaser may reasonably require, and the Company shall have
furnished to such counsel such documents and information as such counsel
reasonably requests for the purpose of enabling them to pass upon such matters.
          (s) At the time of execution of this Agreement, the Initial Purchaser
shall have received from PricewaterhouseCoopers LLP a letter, in form and
substance reasonably satisfactory to the Initial Purchaser, addressed to the
Initial Purchaser and dated the date hereof (i) confirming that they are
independent public accountants within the meaning of the Securities Act and are
in compliance with the applicable requirements relating to the qualification of
accountants under Rule 2-01 of Regulation S-X of the Commission and
(ii) stating, as of the date hereof (or, with respect to matters involving
changes or developments since the respective dates as of which specified
financial information is given in the Pricing Disclosure Package, as of a date
not more than three days prior to the date hereof), the conclusions and findings
of such firm with respect to the financial information and (iii) covering such
other matters as are ordinarily covered by accountants’ “comfort letters” to
underwriters in connection with registered public offerings.
          (t) With respect to the letter of PricewaterhouseCoopers LLP referred
to in the preceding paragraph and delivered to the Initial Purchaser
concurrently with the execution of this Agreement (the “PwC initial letter”),
the Company shall have furnished to the Initial Purchaser a “bring-down letter”
of such accountants, addressed to the Initial Purchaser and dated the Closing
Date (i) confirming that they are independent public accountants within the
meaning of the Securities Act and are in compliance with the applicable
requirements relating to the qualification of accountants under Rule 2-01 of
Regulation S-X of the Commission, (ii) stating, as of the Closing Date (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in each of the Pricing
Disclosure Package or the Offering Memorandum, as of a date not more than three
days prior to the date of the Closing Date), the conclusions and findings of
such firm with respect to the financial information and other matters covered by
the PwC initial letter and (iii) confirming in all material respects the
conclusions and findings set forth in the PwC initial letter.

24



--------------------------------------------------------------------------------



 



          (u) At the time of execution of this Agreement, the Initial Purchaser
shall have received from Deloitte AS a letter, in form and substance reasonably
satisfactory to the Initial Purchaser, addressed to the Initial Purchaser and
dated the date hereof (i) confirming that they are independent public
accountants within the meaning of the Securities Act, and (ii) stating, as of
the date hereof (or, with respect to matters involving changes or developments
since the respective dates as of which specified financial information is given
in the Pricing Disclosure Package, as of a date not more than three days prior
to the date hereof), the conclusions and findings of such firm with respect to
the financial information and (iii) covering such other matters as are
ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings.
          (v) With respect to the letter of Deloitte AS referred to in the
preceding paragraph and delivered to the Initial Purchaser concurrently with the
execution of this Agreement (the “Deloitte initial letter”), the Company shall
have furnished to the Initial Purchaser a “bring-down letter” of such
accountants, addressed to the Initial Purchaser and dated the Closing Date
(i) confirming that they are independent public accountants within the meaning
of the Securities Act, (ii) stating, as of the Closing Date (or, with respect to
matters involving changes or developments since the respective dates as of which
specified financial information is given in each of the Pricing Disclosure
Package or the Offering Memorandum, as of a date not more than three days prior
to the date of the Closing Date), the conclusions and findings of such firm with
respect to the financial information and other matters covered by the Deloitte
initial letter and (iii) confirming in all material respects the conclusions and
findings set forth in the Deloitte initial letter.
          (w) (i) Neither the Parent nor any of its subsidiaries shall have
sustained, since the date of the latest audited financial statements included in
the Pricing Disclosure Package and the Offering Memorandum, any loss or
interference with its business from fire, explosion, flood or other calamity,
whether or not covered by insurance, or from any labor dispute or court or
governmental action, order or decree or (ii) since such date, there shall not
have been any change in the capital stock or long-term debt of the Parent or any
of its subsidiaries or any change, or any development involving a prospective
change, in or affecting the condition (financial or otherwise), results of
operations, stockholders’ equity, properties, management, business or prospects
of the Parent and its subsidiaries, taken as a whole, the effect of which, in
any such case described in clause (i) or (ii), is, individually or in the
aggregate, in the judgment of the Initial Purchaser, so material and adverse as
to make it impracticable or inadvisable to proceed with the offering or the
delivery of the Notes being delivered on the Closing Date on the terms and in
the manner contemplated in the Pricing Disclosure Package and the Offering
Memorandum.
          (x) Each of the Company and Guarantors shall have furnished or caused
to be furnished to the Initial Purchaser dated as of the Closing Date a
certificate of the Chief Executive Officer and Chief Financial Officer of the
Company and each Guarantor, or other officers reasonably satisfactory to the
Initial Purchaser, as to such matters as the Initial Purchaser may reasonably
request, including, without limitation, a statement that:
     (i) The representations, warranties and agreements of the Company and the
Guarantors in Section 2 are true and correct on and as of the Closing Date, and
the Company and the Guarantors have complied with all their agreements contained
herein and satisfied all the conditions on its part to be performed or satisfied
hereunder at or prior to the Closing Date; and
     (ii) They have examined the Pricing Disclosure Package and the Offering
Memorandum, and, in their opinion, (A) the Pricing Disclosure Package, as of the
Applicable Time, and the Offering Memorandum, as of its date and as of the
Closing Date, did not and do not contain any untrue statement of a material fact
and did not and

25



--------------------------------------------------------------------------------



 



do not omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading and
(B) since the date of the Pricing Disclosure Package and the Offering
Memorandum, no event has occurred which should have been set forth in a
supplement or amendment to the Pricing Disclosure Package and the Offering
Memorandum.
          (y) Subsequent to the earlier of the Applicable Time and the execution
and delivery of this Agreement (i) no downgrading shall have occurred in the
rating accorded the securities of the Company or the Guarantors by any
“nationally recognized statistical rating organization,” as that term is defined
by the Commission for purposes of Rule 436(g)(2) under the Securities Act and
(ii) no such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its rating of any
of securities of the Company or the Guarantors.
          (z) The Notes shall be eligible for clearance and settlement through
DTC.
          (aa) The Company and the Guarantors shall have executed and delivered
the Registration Rights Agreement, and the Initial Purchaser shall have received
an original copy thereof, duly executed by the Company and the Guarantors.
          (bb) The Company, the Guarantors and the Trustee shall have executed
and delivered the Indenture, and the Initial Purchaser shall have received an
original copy thereof, duly executed by the Company, the Guarantors and the
Trustee.
          (cc) Subsequent to the execution and delivery of this Agreement there
shall not have occurred any of the following: (i) trading in securities
generally on the New York Stock Exchange, the NASDAQ or the NYSE Amex or in the
over-the-counter market, or trading in any securities of the Parent or the
Company on any exchange or in the over-the-counter market, shall have been
suspended or materially limited or the settlement of such trading generally
shall have been materially disrupted or minimum prices shall have been
established on any such exchange or such market by the Commission, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a general moratorium on commercial banking activities shall
have been declared by federal or New York state authorities, (iii) the United
States shall have become engaged in hostilities, there shall have been an
escalation in hostilities involving the United States or there shall have been a
declaration of a national emergency or war by the United States or (iv) there
shall have occurred such a material adverse change in general economic,
political or financial conditions, including, without limitation, as a result of
terrorist activities after the date hereof (or the effect of international
conditions on the financial markets in the United States shall be such), as to
make it, in the judgment of the Initial Purchaser, impracticable or inadvisable
to proceed with the offering or delivery of the Notes being delivered on the
Closing Date on the terms and in the manner contemplated in the Offering
Memorandum or that, in the judgment of the Initial Purchaser, would materially
and adversely affect the markets for the Notes.
          (dd) All conditions to the effectiveness of the Refinancing
Transactions (including the Working Capital Facility) (other than the issuance
of the Notes) contemplated to occur thereunder on the Closing Date have been
satisfied or waived upon the consummation of the offering, and the Refinancing
Transactions shall concurrently take place. All conditions to the effectiveness
of the Working Capital Facility (other than the issuance of the Notes) shall
have been satisfied or waived upon the consummation of the offering, and the
Working Capital Facility shall concurrently become effective.
          (ee) The release of all existing liens, charges or encumbrances on any
Collateral shall have been recorded and delivered to the Initial Purchaser.

26



--------------------------------------------------------------------------------



 



          (ff) The Security Documents (and the instruments required to be
delivered thereunder), in form and substance reasonably satisfactory to the
Initial Purchaser, shall have been duly executed and delivered by the Parent and
its subsidiaries, as applicable.
          (gg) The Intercompany Subordination Agreement shall have been executed
and delivered and in full force and effect.
          (hh) The equity commitment agreement among the Collateral Agent, the
Company and Trico Supply AS shall have been executed and delivered and in full
force and effect.
          (ii) On or prior to the Closing Date, the Company and the Guarantors
shall have furnished to the Initial Purchaser such further certificates and
documents as the Initial Purchaser may reasonably request.
          All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Initial Purchaser.
     8. Indemnification and Contribution.
          (a) The Company and each Guarantor, hereby agree, jointly and
severally, to indemnify and hold harmless the Initial Purchaser, its affiliates,
directors, officers and employees and each person, if any, who controls the
Initial Purchaser within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof (including, but
not limited to, any loss, claim, damage, liability or action relating to
purchases and sales of Notes), to which that Initial Purchaser, affiliate,
director, officer, employee or controlling person may become subject, under the
Securities Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained (A) in any Free Writing Offering
Document, the Preliminary Offering Memorandum, the Pricing Disclosure Package or
the Offering Memorandum or in any amendment or supplement thereto, (B) in any
Blue Sky application or other document prepared or executed by the Company or
any Guarantor (or based upon any written information furnished by the Company or
any Guarantor) specifically for the purpose of qualifying any or all of the
Notes under the securities laws of any state or other jurisdiction (any such
application, document or information being hereinafter called a “Blue Sky
Application”) or (C) in any materials or information provided to investors by,
or with the approval of, the Company or any Guarantor in connection with the
marketing of the offering of the Notes (“Marketing Materials”), including any
roadshow or investor presentations made to investors by the Company (whether in
person or electronically), (ii) the omission or alleged omission to state in any
Free Writing Offering Document, the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, or in any amendment or supplement
thereto, or in any Blue Sky Application or in any Marketing Materials, any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, and shall reimburse
the Initial Purchaser and each such director, officer, employee or controlling
person promptly upon demand for any legal or other expenses reasonably incurred
by that Initial Purchaser, director, officer, employee or controlling person in
connection with investigating or defending or preparing to defend against any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that the Company and the Guarantors shall not be liable in
any such case to the extent that any such loss, claim, damage, liability or
action arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, or in any
such amendment or supplement thereto, or in any Blue Sky Application or in any
Marketing Materials, in reliance upon and in conformity

27



--------------------------------------------------------------------------------



 



with written information concerning the Initial Purchaser furnished to the
Company by the Initial Purchaser specifically for inclusion therein, which
information consists solely of the information specified in Section 8(e). The
foregoing indemnity agreement is in addition to any liability that the Company
or the Guarantors may otherwise have to the Initial Purchaser or to any
affiliate, director, officer, employee or controlling person of that Initial
Purchaser.
          (b) The Initial Purchaser hereby agrees to indemnify and hold harmless
the Company, each Guarantor, their respective officers and employees, each of
their respective directors, and each person, if any, who controls the Company or
any Guarantor within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any loss, claim, damage or
liability, joint or several, or any action in respect thereof, to which the
Company, any Guarantor or any such director, officer, employee or controlling
person may become subject, under the Securities Act or otherwise, insofar as
such loss, claim, damage, liability or action arises out of, or is based upon,
(i) any untrue statement or alleged untrue statement of a material fact
contained (A) in any Free Writing Offering Document, the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum or in any
amendment or supplement thereto, (B) in any Blue Sky Application, or (C) in any
Marketing Materials or (ii) the omission or alleged omission to state in any
Free Writing Offering Document, the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, or in any amendment or supplement
thereto, or in any Blue Sky Application or in any Marketing Materials any
material fact necessary to make the statements made therein, in the light of the
circumstances under which they were made, not misleading, but in each case only
to the extent that the untrue statement or alleged untrue statement or omission
or alleged omission was made in reliance upon and in conformity with written
information concerning the Initial Purchaser furnished to the Company by the
Initial Purchaser specifically for inclusion therein, which information is
limited to the information set forth in Section 8(e). The foregoing indemnity
agreement is in addition to any liability that the Initial Purchaser may
otherwise have to the Company, any Guarantor or any such director, officer,
employee or controlling person.
          (c) Promptly after receipt by an indemnified party under this
Section 8 of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under this Section 8, notify the indemnifying party in
writing of the claim or the commencement of that action; provided, however, that
the failure to notify the indemnifying party shall not relieve it from any
liability that it may have under this Section 8 except to the extent it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure and; provided, further, that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under this Section 8. If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 8 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Initial Purchaser shall have the right to employ counsel to represent
jointly the Initial Purchaser and their respective directors, officers,
employees and controlling persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the Initial Purchaser
against the Company or any Guarantor under this Section 8, if (i) the Company,
the Guarantors and the Initial Purchaser shall have so mutually agreed; (ii) the
Company and the Guarantors have failed within a reasonable time to retain
counsel reasonably satisfactory to the Initial Purchaser; (iii) the Initial
Purchaser and their respective directors, officers, employees and controlling
persons shall have reasonably concluded, based on the advice of counsel, that

28



--------------------------------------------------------------------------------



 



there may be legal defenses available to them that are different from or in
addition to those available to the Company and the Guarantors; or (iv) the named
parties in any such proceeding (including any impleaded parties) include both
the Initial Purchaser or their respective directors, officers, employees or
controlling persons, on the one hand, and the Company and the Guarantors, on the
other hand, and representation of both sets of parties by the same counsel would
present a conflict due to actual or potential differing interests between them,
and in any such event the fees and expenses of such separate counsel shall be
paid by the Company and the Guarantors. No indemnifying party shall (i) without
the prior written consent of the indemnified parties (which consent shall not be
unreasonably withheld), settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include a
statement as to, or an admission of fault, culpability or a failure to act by or
on behalf of any indemnified party, or (ii) be liable for any settlement of any
such action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment of the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.
          (d) If the indemnification provided for in this Section 8 shall for
any reason be unavailable to or insufficient to hold harmless an indemnified
party under Section 8(a) or 8(b) in respect of any loss, claim, damage or
liability, or any action in respect thereof, referred to therein, then each
indemnifying party shall, in lieu of indemnifying such indemnified party,
contribute to the amount paid or payable by such indemnified party as a result
of such loss, claim, damage or liability, or action in respect thereof, (i) in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company and the Guarantors, on the one hand, and the Initial
Purchaser, on the other, from the offering of the Notes or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company and
the Guarantors, on the one hand, and the Initial Purchaser, on the other, with
respect to the statements or omissions that resulted in such loss, claim, damage
or liability, or action in respect thereof, as well as any other relevant
equitable considerations. The relative benefits received by the Company and the
Guarantors, on the one hand, and the Initial Purchaser, on the other, with
respect to such offering shall be deemed to be in the same proportion as the
total net proceeds from the offering of the Notes purchased under this Agreement
(before deducting expenses) received by the Company and the Guarantors, on the
one hand, and the total underwriting discounts and commissions received by the
Initial Purchaser with respect to the Notes purchased under this Agreement, on
the other hand, bear to the total gross proceeds from the offering of the Notes
under this Agreement as set forth on the cover page of the Offering Memorandum.
The relative fault shall be determined by reference to whether the untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Company, the
Guarantors, or the Initial Purchaser, the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such statement or omission. For purposes of the preceding two sentences, the net
proceeds deemed to be received by the Company shall be deemed to be also for the
benefit of the Guarantors, and information supplied by the Company shall also be
deemed to have been supplied by the Guarantors. The Company, the Guarantors, and
the Initial Purchaser agree that it would not be just and equitable if
contributions pursuant to this Section 8(d) were to be determined by pro rata
allocation (even if the Initial Purchaser were treated as one entity for such
purpose) or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, damage or liability, or
action in respect thereof, referred to above in this Section 8(d) shall be
deemed to include, for purposes of this Section 8(d), any legal or other

29



--------------------------------------------------------------------------------



 



expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 8(d), no Initial Purchaser shall be required to
contribute any amount in excess of the amount by which the net proceeds from the
sale to Eligible Purchasers of the Notes initially purchased by it exceeds the
amount of any damages that the Initial Purchaser has otherwise paid or become
liable to pay by reason of any untrue or alleged untrue statement or omission or
alleged omission. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchaser’s obligations to contribute as provided
in this Section 8(d) are several in proportion to their respective purchase
obligations and not joint.
          (e) The Initial Purchaser confirms and the Company and the Guarantors
acknowledge and agree that the statement with respect to the offering of the
Notes by the Initial Purchasers set forth in the last paragraph on the front
cover of the Offering Memorandum and in the second paragraph of the section
entitled “Plan of Distribution” in the Pricing Disclosure Package and the
Offering Memorandum are correct and constitute the only information concerning
the Initial Purchaser furnished in writing to the Company or any Guarantor by of
the Initial Purchaser specifically for inclusion in the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum or in any
amendment or supplement thereto.
     9. Termination. The obligations of the Initial Purchaser hereunder may be
terminated by the Initial Purchaser by notice given to and received by the
Company prior to delivery of and payment for the Notes if, prior to that time,
any of the events described in Sections 7(w), (y) or (cc) shall have occurred or
if the Initial Purchaser shall decline to purchase the Notes for any reason
permitted under this Agreement.
     10. Reimbursement of Initial Purchaser’s Expenses. If (a) the Company for
any reason fails to tender the Notes for delivery to the Initial Purchaser or
(b) the Initial Purchaser shall decline to purchase the Notes for any reason
permitted under this Agreement, the Company and the Guarantors shall reimburse
the Initial Purchaser for all reasonable out-of-pocket expenses (including fees
and disbursements of counsel for the Initial Purchaser) incurred by the Initial
Purchaser in connection with this Agreement and the proposed purchase of the
Notes, and upon demand the Company and the Guarantors shall pay the full amount
thereof to the Initial Purchaser.
     11. Notices, etc. All statements, requests, notices and agreements
hereunder shall be in writing, and:
          (a) if to the Initial Purchaser, shall be delivered or sent by hand
delivery, mail, email or overnight courier to Barclays Capital Inc., 745 Seventh
Avenue, New York, New York 10019, Attention: Syndicate Registration with a copy
(which copy shall not constitute notice) to Akin Gump Strauss Hauer & Feld LLP,
1111 Louisiana Street, 44th Floor, Houston, TX 77002-5200 Attention: J. Michael
Chambers (Email: mchambers@akingump.com; Fax: 713-236-0822), and with a copy, in
the case of any notice pursuant to Section 8(c), to the Director of Litigation,
Office of the General Counsel, Barclays Capital Inc., 745 Seventh Avenue, New
York, New York 10019;
          (b) if to the Company or any Guarantor, shall be delivered or sent by
mail, email, overnight courier or facsimile transmission to Trico Marine
Services, Inc., 10001 Woodloch Forest Drive, Suite 610, The Woodlands, Texas
77380 Attention: General Counsel (Email: rvarma@tricomarine.com Fax:
281-203-5701), with a copy to Bartlit Beck Herman Palenchar & Scott LLP, 1899
Wynkoop, Suite 800, Denver, Colorado, 80202, Attention: Polly S. Swartzfager;

30



--------------------------------------------------------------------------------



 



provided, however, that any notice to an Initial Purchaser pursuant to Section
8(c) shall be delivered or sent by hand delivery, mail, email or facsimile
transmission to the Initial Purchaser at its address set forth in its acceptance
email to Barclays Capital Inc., which address will be supplied to any other
party hereto by Barclays Capital Inc. upon request. Any such statements,
requests, notices or agreements shall take effect at the time of receipt
thereof.
     12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Initial Purchaser, the Company, the
Guarantors and their respective successors. This Agreement and the terms and
provisions hereof are for the sole benefit of only those persons, except that
(A) the representations, warranties, indemnities and agreements of the Company
and the Guarantors contained in this Agreement shall also be deemed to be for
the benefit of directors, officers and employees of the Initial Purchaser and
each person or persons, if any, controlling the Initial Purchaser within the
meaning of Section 15 of the Securities Act and (B) the indemnity agreement of
the Initial Purchasers contained in Section 8(b) of this Agreement shall be
deemed to be for the benefit of the directors and officers of the Company and
any person controlling the Company within the meaning of Section 15 of the
Securities Act. Nothing in this Agreement is intended or shall be construed to
give any person, other than the persons referred to in this Section 12, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any provision contained herein.
     13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchaser contained in this Agreement or made by or on behalf of
them, respectively, pursuant to this Agreement, shall survive the delivery of
and payment for the Notes and shall remain in full force and effect, regardless
of any investigation made by or on behalf of any of them or any person
controlling any of them.
     14. Definition of the Terms “Business Day,” “Affiliate” and “Subsidiary.”
For purposes of this Agreement, (a) “business day” means any day on which the
New York Stock Exchange, Inc. is open for trading and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the Securities Act.
     15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York. Each party hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the federal and state courts located in New York
County, New York, including the United States District Court for the Southern
District of New York, in connection with any claim brought with respect to this
Agreement or related matter and waives any right to claim such forum would be
inappropriate, including concepts of forum non conveniens. Time is of the
essence in this Agreement.
     16. Waiver of Jury Trial. The Company and each Guarantor and the Initial
Purchaser hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.
     17. No Fiduciary Duty. The Company and the Guarantors acknowledge and agree
that in connection with this offering, or any other services the Initial
Purchaser may be deemed to be providing hereunder, notwithstanding any
preexisting relationship, advisory or otherwise, between the parties or any oral
representations or assurances previously or subsequently made by the Initial
Purchaser: (i) no fiduciary or agency relationship between the Company, any
Guarantor and any other person, on the one hand, and the Initial Purchaser, on
the other, exists; (ii) the Initial Purchaser is not acting as advisors, expert
or otherwise, to the Company or the Guarantors, including, without limitation,
with respect to the determination of the purchase price of the Notes, and such
relationship between the Company and the

31



--------------------------------------------------------------------------------



 



Guarantors, on the one hand, and the Initial Purchaser, on the other, is
entirely and solely commercial, based on arms-length negotiations; (iii) any
duties and obligations that the Initial Purchaser may have to the Company and
the Guarantors shall be limited to those duties and obligations specifically
stated herein; (iv) the Initial Purchaser and its respective affiliates may have
interests that differ from those of the Company and the Guarantors; and (v) the
Company and the Guarantors have consulted their own legal and financial advisors
to the extent they deemed appropriate. The Company and the Guarantors hereby
waive any claims that the Company and the Guarantors may have against the
Initial Purchaser with respect to any breach of fiduciary duty in connection
with the Notes.
     18. Counterparts. This Agreement may be executed in one or more
counterparts and, if executed in more than one counterpart, the executed
counterparts shall each be deemed to be an original but all such counterparts
shall together constitute one and the same instrument.
     19. Amendments. No amendment or waiver of any provision of this Agreement,
nor any consent or approval to any departure therefrom, shall in any event be
effective unless the same shall be in writing and signed by the parties hereto.
     20. Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
[Signature Pages Follow]

32



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth the agreement among the Company, the
Guarantors and the Initial Purchaser, please indicate your acceptance in the
space provided for that purpose below.

            Very truly yours,

Trico Shipping AS
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director        Trico Marine Services, Inc.
      By: /s/ Joseph S. Compofelice         Name:  Joseph S. Compofelice       
Title:  Chief Executive Officer     

            Trico Marine Cayman, L.P.

By: Trico Holdco, LLC, General Partner
      By:   /s/ Joseph S. Compofelice         Name:   Joseph S. Compofelice     
  Title:   President     

            Trico Holdco, LLC
      By:   /s/ Joseph S. Compofelice         Name:   Joseph S. Compofelice     
  Title:   President     

            Trico Supply AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman     

            Trico Subsea Holding AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman     

            DeepOcean Shipping III AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman   

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            DeepOcean Shipping II AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman     

            DeepOcean Shipping AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman     

            DeepOcean AS
      By:   /s/ Joseph S. Compofelice         Name:   Joseph S. Compofelice     
  Title:   Chairman     

            Trico Supply (UK) Limited
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director     

            Albyn Marine Limited
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director     

            Ctc Marine Projects Limited
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Chief Executive Officer     

            DeepOcean Brasil Servicos Ltda.
      By:   /s/ Per Thuestad         Name:   Per Thuestad        Title:  
Director     

            DeepOcean Maritime AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman   

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            DeepOcean Management AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman     

            DeepOcean De Mexico S. de R.L. de C.V.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Manager     

            CTC Marine Norway AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman     

            CTC Guernsey Ltd.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Director     

            DeepOcean Subsea Services Limited
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director     

            DeepOcean BV
      By:   /s/ Mads Bardsen         Name:   Mads Bardsen        Title:  
Director     

            DeepOcean UK Ltd.
      By:   /s/ Gerald A. Gray         Name:   Gerald A. Gray        Title:  
Managing Director     

            Servicios Profesionales de Apoyo Especializado,
S. de R.L. de C.V.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Manager   

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



            Servicios de Soporte Profesional
Administrativo, S. de R.L. de C.V.
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Manager     

            Trico Subsea AS
      By:   /s/ Rishi A. Varma         Name:   Rishi A. Varma        Title:  
Chairman   

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



Accepted:
Barclays Capital Inc.

         
By:
  /s/ Paul Cugno    
 
  Name:  Paul Cugno    
 
  Title:    Managing Director    

[Signature Page to Purchase Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Guarantors
1. Trico Marine Services, Inc. (Delaware)
2. Trico Marine Cayman, LP (Cayman)
3. Trico Holdco, LLC (Delaware)
4. Trico Supply AS (Norway)
5. Trico Subsea Holding AS (Norway)
6. Trico Subsea AS (Norway)
7. DeepOcean Shipping III AS (Norway)
8. Deep Ocean Shipping II AS (Norway)
9. DeepOcean Shipping AS (Norway)
10. DeepOcean AS (Norway)
11. Trico Supply (UK) Limited (England and Wales)
12. Albyn Marine Limited (Scotland)
13. CTC Marine Projects Limited (UK)
14. DeepOcean Brasil Servicos Ltd. (Brazil)
15. DeepOcean Maritime AS (Norway)
16. DeepOcean Management AS (Norway)
17. Deep Ocean de Mexico S. de R.L. de C.V. (Mexico)
18. CTC Marine Norway AS (Norway)
19. CTC Guernsey Ltd. (Guernsey)
20. DeepOcean Subsea Services Limited (UK)
21. DeepOcean BV (Netherlands)
22. DeepOcean UK Ltd. (UK)
23. Servicios Profesionales de Apoyo Especializado, S. de R.L. de C.V. (Mexico)
24. Servicios de Soporte Profesional Administrativo, S. de R.L. de C.V. (Mexico)

I-1



--------------------------------------------------------------------------------



 



SCHEDULE II
TRICO SHIPPING AS PRICING TERM SHEET
[See attached.]

II-1



--------------------------------------------------------------------------------



 



Strictly Confidential
Trico Shipping AS
$400,000,000 11 7/8% Senior Secured Notes due 2014
October 16, 2009
Pricing Supplement
Pricing Supplement dated October 16, 2009 to the Preliminary Offering Memorandum
(the “Preliminary Offering Memorandum”) dated October 9, 2009 of Trico Shipping
AS. This Pricing Supplement is qualified in its entirety by reference to the
Preliminary Offering Memorandum. The information in this Pricing Supplement
supplements the Preliminary Offering Memorandum and supersedes the information
in the Preliminary Offering Memorandum to the extent it is inconsistent with the
information in the Preliminary Offering Memorandum. Capitalized terms used in
this Pricing Supplement but not defined have the meanings given them in the
Preliminary Offering Memorandum.

     
Issuer
  Trico Shipping AS (the “Company”)
 
   
Security
  Senior Secured Notes due 2014 (the “notes”)
 
   
Principal Amount
  $400,000,000
 
   
Gross Proceeds
  $385,572,000
 
   
Form
  144A/Reg S with registration rights
 
   
Maturity
  November 1, 2014
 
   
Issue Price
  96.393% plus accrued interest, if any, from October 30, 2009
 
   
Coupon
  11.875%
 
   
Yield to Maturity
  12.875%
 
   
Spread over Reference US Treasury Security
  1,050 basis points
 
   
Benchmark Treasury
  UST 2.375% due September 30, 2014
 
   
Interest Payment Dates
  Semi-annually on May 1 and November 1 of each year, beginning on
 
  May 1, 2010
 
   
Record Dates
  April 15 and October 15
 
   
Interest on Overdue Principal and Interest
  2% higher than the then applicable interest rate on the notes
 
   
Optional Redemption
  At any time on or after November 1, 2012, the Company may, at its
 
  option, redeem the notes, in whole or in part, at the redemption
 
  prices (expressed as a percentage of the principal amount thereof)
 
  set forth below, together with accrued and unpaid interest to the
 
  redemption date, if redeemed during the 12-month period beginning
 
  November 1 of the years indicated:

              Year   Percentage
 
  2012   105.938%
 
  2013 and thereafter   100.000%

     
 
  In addition, prior to November 1, 2012, up to 10% of the notes may
 
  be redeemed during any 12-month period at 103%. At any time prior
 
  to November 1, 2012, the Company may redeem all or a portion of the
 
  notes at a price equal to 100% of the principal amount plus a
 
  “make-whole” premium, using a discount rate of Treasuries plus
 
  0.50%, plus accrued and unpaid interest to the redemption date.
 
   
Optional Redemption with Equity Proceeds
  Prior to November 1, 2012, the Company may on any one or more
 
  occasions redeem up to 35% of the aggregate principal amount of the

II-1



--------------------------------------------------------------------------------



 



     
 
  notes issued under the Indenture with the net cash proceeds from
 
  one or more equity offerings at a redemption price of 111.875% of
 
  the principal amount thereof, plus accrued and unpaid interest to
 
  the redemption date.
 
   
Change of Control
  101%, plus accrued and unpaid interest to the date of purchase
 
   
Trade Date
  October 16, 2009
 
   
Settlement Date
  October 30, 2009 (T+10)
 
   
Sole Manager
  Barclays Capital Inc.
 
   
Denominations
  $2,000 and integral multiples of $1,000 in excess thereof
 
   
CUSIP/ISIN Numbers
  144A CUSIP and ISIN: 89612BAA6 and US89612BAA61
 
  Regulation S CUSIP and ISIN: R92856AA2 and USR92856AA25

Additional Changes to the Preliminary Offering Memorandum:
Special Repurchase Offer (Arbol Grande). In the event the Company is unable to
acquire a currently leased vessel (the Arbol Grande) and is required to offer to
purchase a specified portion of the notes as described in the Preliminary
Offering Memorandum, the purchase price for such notes will be equal to 100% of
the accreted value of the notes plus accrued and unpaid interest and Special
Interest, if any, to the date of purchase of the notes. For purposes of the
preceding sentence, “accreted value” shall be calculated as of the date of the
repurchase and shall be an amount equal to the sum of (1) the offering price set
forth on the cover of the Offering Memorandum and (2) the portion of the excess
of the principal amount of each Note over such offering price, which shall have
been amortized through such date, such amount to be so amortized on a daily
basis and compounded semiannually on each May 1 and November 1 at the rate of
12.875% per annum from the date of original issuance of the Notes through such
date, computed on the basis of a 360-day year of twelve 30-day months.
Working Capital Facility. The Issuer and the guarantors expect to enter into a
new $33.0 million working capital facility with Nordea Bank Finland PLC, New
York Branch, as administrative agent, which is referred to in the Preliminary
Offering Memorandum as the Working Capital Facility.
Use of Proceeds. We estimate that the net proceeds from this offering will be
approximately $370.1 million, after giving effect to discounts, expenses and
offering expenses. After giving effect to the use of proceeds, the total amount
of “May 14th Debt” repaid will be $370.1 million, including repayment of
$22.2 million of subordinated intercompany indebtedness owed to the Parent.
Proceeds from the offering and the sale of one of Trico’s North Sea class
vessels used to repay subordinated intercompany indebtedness will be used to
further repay $28.9 million of the $31.5 million outstanding under the Parent’s
existing credit facility.
 
It is expected that delivery of the notes will be made against payment thereof
on or about the closing date specified above, which will be the tenth business
day following the date of this pricing supplement, or “T+10.” Under Rule 15c6-1
of the Exchange Act, trades in the secondary market generally are required to
settle in three business days, or “T+3,” unless the parties to any such trade
expressly agree otherwise. Accordingly, purchasers who wish to trade the notes
prior to the Settlement Date will be required, by virtue of the fact that the
notes initially will settle in T+10, to specify an alternative settlement cycle
at the time of any such trade to prevent a failed settlement. Purchasers of the
notes who wish to trade the notes on the date of this pricing supplement should
consult their own advisor.
This material is strictly confidential and has been prepared by the Company
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is

II-2



--------------------------------------------------------------------------------



 



personal to each offeree and does not constitute an offer to any other person or
the public generally to subscribe for or otherwise acquire the securities.
Please refer to the Preliminary Offering Memorandum for a complete description.
The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only to (1) “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and
(2) outside the United States to non-U.S. persons in compliance with
Regulation S under the Securities Act, and this communication is only being
distributed to such persons. A copy of the Preliminary Offering Memorandum and
the Final Offering Memorandum (when complete) may be obtained by eligible
investors from Barclays Capital Inc., 745 Seventh Avenue, 2nd Floor, High Yield
Capital Markets, New York, New York 10019.
This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or soliciation in such jurisdiction.

II-3



--------------------------------------------------------------------------------



 



SCHEDULE III-A
Free Writing Offering Documents

A.   None.

SCHEDULE III-B
Free Writing Offering Documents

A.   Term sheet containing the terms of the Notes, substantially in the form of
Schedule II.   B.   Electronic Road Show Presentation dated October 2009.

III-1



--------------------------------------------------------------------------------



 



SCHEDULE IV
Certain Security Documents
A. Vessel Mortgages

                      Jurisdiction of         Vessels   Registered Mortgage  
Owner 1.   Arbol Grande*   Spain   Deep Ocean Shipping III AS 2.   Deep
Endeavour   Isle of Man   Deep Ocean Shipping II AS 3.   Northern Canyon  
Bahamas   Issuer 4.   Northern Commander   Norway   Issuer 5.   Northern
Crusader   Norway   Issuer 6.   Northern Princess   Vanuatu   Issuer 7.  
Northern Queen   British   Issuer 8.   Northern River   Norway   Issuer 9.  
Northern Supporter   British   Issuer 10.   Northern Wave   Norway   Issuer 11.
  Trico Sabre   Bahamas   Trico Subsea AS 12.   Atlantic Challenger   Isle of
Man   Deep Ocean Shipping AS

 

*   Currently leased under the Arbol Grande Bareboat Charter Agreement and to be
included in the “Collateral” only upon completion of acquisition thereof by
DeepOcean Shipping III AS, which may not occur until expiration of the Arbol
Grande Bareboat Charter Agreement in May 2010.

B. Deeds of Covenants

  1.   Deed of Covenants with respect to the Deep Endeavor     2.   Deed of
Covenants with respect to the Northern Canyon     3.   Deed of Covenants with
respect to the Northern Queen     4.   Deed of Covenants with respect to the
Northern Supporter     5.   Deed of Covenants with respect to the Trico Sabre  
  6.   Deed of Covenants with respect to the Atlantic Challenger

C. Earnings Assignment Agreements

  1.   Security Agreement between DeepOcean Brasil Servicos Ltda. and the
Collateral Agent     2.   Deed of Charge over Earnings between Trico Marine
Cayman, L.P. and the Collateral Agent     3.   Pledge without Transfer of
Possession Agreement among DeepOcean de Mexico S. de R.L. de C.V., Servicios
Profesionales de Apoyo Especializado, S. de R.L. de C.V.,

IV-1



--------------------------------------------------------------------------------



 



      Servicios de Soporte Profesional Administrativo, S. de R.L. de C.V. and
the Collateral Agent     4.   Deed of Undisclosed Pledge of Receivables between
DeepOcean B.V. and the Collateral Agent     5.   Security Agreement between
Issuer and the Collateral Agent     6.   Security Agreement between Trico Supply
AS and the Collateral Agent     7.   Security Agreement between Trico Subsea
Holdings AS and the Collateral Agent     8.   Security Agreement between Trico
Subsea Holdings AS and the Collateral Agent     9.   Security Agreement between
DeepOcean Shipping AS and the Collateral Agent     10.   Security Agreement
between DeepOcean Shipping II AS and the Collateral Agent     11.   Security
Agreement between DeepOcean Shipping III AS and the Collateral Agent     12.  
Security Agreement between DeepOcean AS and the Collateral Agent     13.  
Security Agreement between CTC Marine Norway AS and the Collateral Agent     14.
  Security Agreement between DeepOcean Maritime AS and the Collateral Agent    
15.   Security Agreement between DeepOcean Management AS and the Collateral
Agent     16.   Debenture between Trico Supply (UK) Limited and the Collateral
Agent     17.   Debenture between CTC Marine Projects Limited and the Collateral
Agent     18.   Debenture between DeepOcean Subsea Services Limited and the
Collateral Agent     19.   Floating Charge by DeepOcean UK Ltd. in favour of the
Collateral Agent     20.   Floating Charge by Albyn Marine Limited in favour of
the Collateral Agent

D. Assignment of Ship Building Contracts and Assignment of Refund Guarantees

  1.   Shipbuilding Contract Assignment between Trico Subsea AS and the
Collateral Agent regarding Yard Number 117 at Tebma Shipyards Limited     2.  
Refund Guarantee Assignment between Trico Subsea AS and the Collateral Agent
regarding Yard Number 117 at Tebma Shipyards Limited     3.   Shipbuilding
Contract Assignment between Trico Subsea AS and the Collateral Agent regarding
Yard Number 118 at Tebma Shipyards Limited     4.   Refund Guarantee Assignment
between Trico Subsea AS and the Collateral Agent regarding Yard Number 118 at
Tebma Shipyards Limited

IV-2



--------------------------------------------------------------------------------



 



  5.   Shipbuilding Contract Assignment between Trico Subsea AS and the
Collateral Agent regarding Yard Number 119 at Tebma Shipyards Limited     6.  
Refund Guarantee Assignment between Trico Subsea AS and the Collateral Agent
regarding Yard Number 119 at Tebma Shipyards Limited

E. Deeds of Charge, Security Agreements and Share Pledge Agreements

  1.   Share Pledge Agreement over the shares in Trico Subsea AS     2.   Share
Pledge Agreement over the shares in DeepOcean Shipping AS     3.   Share Pledge
Agreement over the shares in DeepOcean Shipping II AS     4.   Share Pledge
Agreement over the shares in DeepOcean Shipping III AS     5.   Share Pledge
Agreement over the shares in Trico Subsea Holding AS     6.   Share Pledge
Agreement over the shares in Trico Subsea AS     7.   Deed of Charge over the
general partner interest in Trico Marine Cayman, L.P.     8.   Share Pledge
Agreement over the shares in Trico Supply AS     9.   Share Pledge Agreement
over the shares in the Issuer     10.   Share Pledge Agreement over the shares
in DeepOcean AS     11.   Charge of Certificated Securities between Trico Supply
AS and the Collateral Agent with respect to the securities of Trico Supply (UK)
Limited     12.   Stock Transfer Form regarding Trico Supply (UK) Limited    
13.   Charge of Certificated Securities between DeepOcean AS and the Collateral
Agent with respect to the securities of CTC Marine Projects Limited     14.  
Stock Transfer Form for the securities of CTC Marine Projects     15.   Share
Pledge Agreement over the shares in DeepOcean Maritime AS     16.   Share Pledge
Agreement over the shares in DeepOcean Management AS     17.   Quota Pledge
Agreement among DeepOcean AS and Deep Ocean Maritime AS, as pledgors, Deep Ocean
Brasil Servicos Ltda., as the intervening party, and the Collateral Agent    
18.   Equity Holders Pledge Agreement among DeepOcean AS, DeepOcean Management
AS, DeepOcean de Mexico S. de R.L. de C.V., Servicios Profesionales de Apoyo
Especializado, S. de R.L. de C.V., Servicios de Soporte Profesional
Administrativo, S. de R.L. de C.V. and the Collateral Agent

IV-3



--------------------------------------------------------------------------------



 



  19.   Charge of Certificated Securities by Trico Supply (UK) Limited in favour
of the Collateral Agent with respect to the securities of Albyn Marine Limited  
  20.   Stock Transfer Form for the securities of Albyn Marine     21.   Share
Pledge Agreement over the shares CTC Marine Norway AS     22.   Deed of Charge
over the equity in CTC Marine Projects (Guernsey) Limited     23.   Deed of
Disclosed Pledge of Registered Shares among DeepOcean Maritime AS, the
Collateral Agent, and DeepOcean BV     24.   Charge over Certificated Securities
by DeepOcean Subsea Services Limited in favour of the Collateral Agent with
respect to the securities of DeepOcean UK Ltd     25.   Stock Transfer Form for
the securities of DeepOcean UK Ltd.     26.   Pledge and Security Agreement
among the Issuer, the Guarantors and the Collateral Agent with respect to, among
other things, the member interest in Trico Holdco LLC

F. Account Pledge and Security Agreements and Blocked Account Control Agreements

  1.   Security Agreement between the Issuer and the Collateral Agent

  (a)   Notice of Assignment of Bank Accounts (DNB NOR Bank ASA)     (b)  
Acknowledgement of Notice of Assignment of Bank Accounts (DNB NOR Bank ASA)    
(c)   Notice of Assignment of Bank Accounts (Nordea)     (d)   Acknowledgement
of Notice of Assignment of Bank Accounts (Nordea)

  2.   Security Agreement between Trico Supply AS and the Collateral Agent

  (a)   Notice of Assignment of Bank Accounts (DNB NOR Bank ASA)     (b)  
Acknowledgement of Notice of Assignment of Bank Accounts (DNB NOR Bank ASA)    
(c)   Notice of Assignment of Bank Accounts (Nordea)     (d)   Acknowledgement
of Notice of Assignment of Bank Accounts (Nordea)

  3.   Security Agreement between Trico Subsea Holdings AS and the Collateral
Agent

  (a)   Notice of Assignment of Bank Accounts (Nordea)     (b)   Acknowledgement
of Notice of Assignment of Bank Accounts (Nordea)

  4.   Security Agreement between Trico Subsea AS and the Collateral Agent

IV-4



--------------------------------------------------------------------------------



 



  (a)   Notice of Assignment of Bank Accounts (Nordea)     (b)   Acknowledgement
of Notice of Assignment of Bank Accounts (Nordea)

  5.   Security Agreement between DeepOcean Shipping AS and the Collateral Agent

  (a)   Notice of Assignment of Bank Accounts (SR-Bank)     (b)  
Acknowledgement of Notice of Assignment of Bank Accounts (SR-Bank)     (c)  
Notice of Assignment of Bank Accounts (Nordea)     (d)   Acknowledgement of
Notice of Assignment of Bank Accounts (Nordea)

  6.   Security Agreement between DeepOcean Shipping II AS and the Collateral
Agent

  (a)   Notice of Assignment of Bank Accounts (SR-Bank)     (b)  
Acknowledgement of Notice of Assignment of Bank Accounts (SR-Bank)     (c)  
Notice of Assignment of Bank Accounts (Nordea)     (d)   Acknowledgement of
Notice of Assignment of Bank Accounts (Nordea)

  7.   Security Agreement between DeepOcean Shipping III AS and the Collateral
Agent

  (a)   Notice of Assignment of Bank Accounts (SR-Bank)     (b)  
Acknowledgement of Notice of Assignment of Bank Accounts (SR-Bank)     (c)  
Notice of Assignment of Bank Accounts (Nordea)     (d)   Acknowledgement of
Notice of Assignment of Bank Accounts (Nordea)

  8.   Security Agreement between DeepOcean AS and the Collateral Agent

  (a)   Notice of Assignment of Bank Accounts (DNB NOR Bank ASA)     (b)  
Acknowledgement of Notice of Assignment of Bank Accounts (DNB NOR Bank ASA)    
(c)   Notice of Assignment of Bank Accounts (SR-Bank)     (d)   Acknowledgement
of Notice of Assignment of Bank Accounts (SR-Bank)

  9.   Charge over Bank Account between Trico Supply (UK) Limited and the
Collateral Agent     10.   Charge over Bank Account by Albyn Marine Limited in
favour of the Collateral Agent

IV-5



--------------------------------------------------------------------------------



 



  11.   Charge over Bank Account between CTC Marine Projects Limited and the
Collateral Agent     12.   Bank Accounts Pledge Agreement between DeepOcean
Brasil Servicos Ltda. and the Collateral Agent     13.   Security Agreement
between DeepOcean Maritime AS and the Collateral Agent

  (a)   Notice of Assignment of Bank Accounts (SR-Bank)     (b)  
Acknowledgement of Notice of Assignment of Bank Accounts (SR-Bank)     (c)  
Notice of Assignment of Bank Accounts (Nordea)     (d)   Acknowledgement of
Notice of Assignment of Bank Accounts (Nordea)

  14.   Charge over Bank Account between DeepOcean Subsea Services Limited and
the Collateral Agent

  15.   Charge over Bank Account by DeepOcean UK Ltd. in favour of the
Collateral Agent

  16.   Security Agreement between DeepOcean Management AS and the Collateral
Agent

  (a)   Notice of Assignment of Bank Accounts (SR-Bank)     (b)  
Acknowledgement of Notice of Assignment of Bank Accounts (SR-Bank)

  17.   Pledge without Transfer of Possession Agreement among DeepOcean de
Mexico S. de R.L. de C.V., Servicios Profesionales de Apoyo Especializado, S. de
R.L. de C.V., Servicios de Soporte Profesional Administrativo, S. de R.L. de
C.V. and the Collateral Agent

  18.   Deposit Account Control Agreement among the Trico Marine Cayman, L.P.,
the Collateral Agent, and Nordea

IV-6



--------------------------------------------------------------------------------



 



SCHEDULE V
Subsidiaries
SCHEDULE V — SUBSIDIARIES

              Direct Ownership and   Jurisdiction of Company   Percentage
Ownership   Organization
Trico Marine Assets, Inc.
  100% owned by Parent   Delaware
 
       
Trico Marine International, Inc.
  100% owned by Trico Marine Assets, Inc.   Louisiana
 
       
Trico Marine Assets, LLC
  100% owned by Trico Marine Assets, Inc.   Delaware
 
       
Trico Marine Services (Hong
Kong) Limited
  100% owned by Trico Marine Assets, Inc.   Hong Kong
 
       
Eastern Marine Services Limited
  49% owned by Trico Marine Services (Hong Kong) Limited and 51% owned by
COSL-Hong Kong Limited   Hong Kong
 
       
Trico Marine International, Ltd.
  100% owned by Parent   Cayman Islands
 
       
Trico Marine International Holdings B.V.
  100% owned by Parent   Netherlands
 
       
Trico Holdings International B.V.
  100% owned by Parent   Netherlands
 
       
Trico Marine Operators, Inc.
  100% owned by Parent   Louisiana
 
       
Trico Servicos Maritimos Ltda.
  85.16% owned by Parent and 14.84% owned by Trico Marine Operators, Inc.  
Brazil
 
       
Coastal Inland Marine Services Ltd.
  99.99% owned by Parent and 0.01% owned by Trico Marine Operators, Inc.  
Nigeria
 
       
Servicios de Apoyo Maritimo de Mexico, S. de R.L. de CV.
  99.97% owned by Parent and 0.03% owned by Trico Marine Operators, Inc.  
Mexico
 
       
Naviera Mexicana de Servicios, S. de R.L de CV.
  51% owned by Compania Maritima Mexicana de Servicios de Apoya a la
Investigacion Cientifica, S.A. de C.V. and 49% owned by Parent   Mexico

V-1



--------------------------------------------------------------------------------



 



              Direct Ownership and   Jurisdiction of Company   Percentage
Ownership   Organization
Trico Holdco LLC
  100% owned by Parent   Delaware
 
       
Trico Marine Cayman, LP
  Trico Holdco, LLC (GP-1%) and Parent (LP-99)%   Cayman Islands
 
       
Trico Supply AS
  100% owned by Trico Marine Cayman, LP   Norway
 
       
Company Subsidiaries:
  —   —
 
       
Trico Shipping AS
  100% owned by Trico Supply AS   Norway
 
       
Trico Subsea Holding AS
  100% owned by Trico Shipping AS   Norway
 
       
Trico Subsea AS
  100% owned by Trico Subsea Holdings AS   Norway
 
       
DeepOcean Shipping AS
  100% owned by Trico Shipping AS   Norway
 
       
DeepOcean Shipping II AS
  100% owned by Trico Shipping AS   Norway
 
       
DeepOcean Shipping III AS
  100% owned by Trico Shipping AS   Norway
 
       
Trico Supply (UK) Limited
  100% owned by Trico Supply AS   England and Wales
 
       
Albyn Marine Limited
  100% owned by Trico Supply (UK) Limited   Scotland
 
       
DeepOcean AS
  100% owned by Trico Supply   Norway
 
       
DeepOcean Management AS
  100% owned by DeepOcean AS   Norway
 
        DeepOcean de Mexico, S. de R.L. de CV.   99% owned by DeepOcean AS and
1% owned by DeepOcean Management AS   Mexico
 
        Servicios Profesionales de Apoyo Especializado, S. de R.L. de CV.   99%
owned by DeepOcean de Mexico, S. de R.L. de CV and 1% owned by DeepOcean
Management AS   Mexico

IV-2



--------------------------------------------------------------------------------



 



              Direct Ownership and   Jurisdiction of Company   Percentage
Ownership   Organization
Servicios de Soporte Profesional Administrativo, S. de R.L. de CV.
  99% owned by DeepOcean de Mexico, S. de R.L. de CV. and 1% owned by DeepOcean
Management AS   Mexico
 
       
DeepOcean Maritime AS
  100% owned by DeepOcean AS   Norway
 
       
DeepOcean Subsea Services Limited
  100% owned by DeepOcean Maritime AS   UK
 
       
DeepOcean UK Ltd.
  100% owned by DeepOcean Subsea Services Limited   UK
 
       
DeepOcean BV
  100% owned by DeepOcean Maritime AS   Netherlands
 
       
DeepOcean Brasil Servicos Ltda.
  100% owned by DeepOcean AS   Brazil
 
       
CTC Marine Projects Limited
  100% owned by DeepOcean AS   UK
 
       
CTC Guernsey Ltd.
  100% owned by CTC Marine Projects Limited   Guernsey
 
       
CTC Marine Norway AS
  100% owned by CTC Marine Projects Limited   Norway
 
       
Subseasenteret Haugesund AS
  50% owned by DeepOcean AS   Norway

IV-3



--------------------------------------------------------------------------------



 



Exhibit A
Form of Registration Rights Agreement
[See attached.]

A-1



--------------------------------------------------------------------------------



 



$400,000,000
TRICO SHIPPING AS
11 7/8% Senior Secured Notes due 2014
EXCHANGE AND REGISTRATION RIGHTS AGREEMENT
October 30, 2009
Barclays Capital Inc.
c/o Barclays Capital Inc.
745 Seventh Avenue
New York, New York 10019
Ladies and Gentlemen:
          Trico Shipping AS, a Norwegian limited company (the “Issuer”) and
subsidiary of Trico Marine Services, Inc., a Delaware corporation (the
“Parent”), proposes to issue and sell to the initial purchaser (the “Initial
Purchaser”) named in that certain Purchase Agreement, dated October 16, 2009
(the “Purchase Agreement”), among the Issuer, the Parent, the other Guarantors
(as defined below) and Barclays Capital Inc., on behalf of the Initial
Purchasers, upon the terms set forth therein, $400,000,000 aggregate principal
amount of the Issuer’s 11 7/8% Senior Secured Notes due 2014 (the “Securities”)
to be issued pursuant to an indenture, dated as of the date hereof (as the same
may be modified, supplemented or amended from time to time, the “Indenture”),
among the Issuer, the Guarantors and Wells Fargo Bank, N.A., as trustee, which
Securities will be unconditionally guaranteed on a senior secured basis by each
of the Guarantors.
          Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to them in the Indenture.
          As an inducement to the Initial Purchaser to enter into the Purchase
Agreement and to purchase the Securities, the Issuers and the Guarantors agree
with you for the benefit of the Holders (as defined below) as follows:
          21. Definitions. As used in this Agreement, the following terms shall
have the following meanings:
          “Affiliate” of any specified Person shall mean any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person. For purposes of this definition, control of
a person means the power, direct or indirect, to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
          “Agreement” shall mean this Exchange and Registration Rights
Agreement.

 



--------------------------------------------------------------------------------



 



          “Business Day” shall mean any day that is not a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to remain closed.
          “Blackout Period” shall have the meaning set forth in Section 24(b).
          “Blue Sky Application” shall have the meaning set forth in
Section 26(a).
          “Closing Date” shall mean the Closing Date as defined in the Purchase
Agreement.
          “Effectiveness Target Date” shall have the meaning set forth in
Section 22(a).
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
          “Exchange Date” shall have the meaning set forth in Section 22(a)(ab).
          “Exchange Offer” shall mean the exchange offer by the Issuer and the
Guarantors of Exchange Securities for Transfer Restricted Securities pursuant to
Section 22(a).
          “Exchange Offer Registration” shall mean a registration under the
Securities Act effected pursuant to Section 22(a).
          “Exchange Offer Registration Statement” shall mean an exchange offer
registration statement on Form S-4 (or, if applicable, on another appropriate
form) and all amendments and supplements to such registration statement, in each
case including the Prospectus contained therein, all exhibits thereto and any
document incorporated by reference therein.
          “Exchange Securities” shall mean the securities to be issued by the
Issuer and guaranteed by the Guarantors under the Indenture containing terms
substantially identical to the terms of the Securities (except that the Exchange
Securities will not be subject to restrictions on transfer or to the
requirements to pay Special Interest pursuant to Section 22(e)) and to be
offered to Holders of Securities in exchange for Securities pursuant to the
Exchange Offer.
          “FINRA” shall have the meaning set forth in Section 23(d).
          “FINRA Rules” shall have the meaning set forth in Section 23(q).
          “Guarantors” shall mean the Parent and each of the entities listed on
Schedule I to the Purchase Agreement, together with any Guarantor’s successors
and any additional parties that become guarantors of the Securities under the
Indenture.
          “Holders” shall mean the Initial Purchaser, for so long as it owns any
Transfer Restricted Securities, and its successors, assigns and direct and
indirect transferees who become owners of Transfer Restricted Securities under
the Indenture; provided that for purposes of Sections 25 and 26, the term
“Holders” shall include Participating Broker-Dealers.
          “Indemnified Person” shall have the meaning set forth in
Section 26(c).
          “Indemnifying Person” shall have the meaning set forth in
Section 26(c).
          “Initial Purchaser” shall have the meaning set forth in the preamble.

3



--------------------------------------------------------------------------------



 



          “Indenture” shall have the meaning set forth in the preamble, as the
same may be amended from time to time in accordance with the terms thereof.
          “Inspector” shall have the meaning set forth in Section 23(n).
          “Issuer” shall have the meaning set forth in the preamble and shall
also include the Issuer’s successors.
          “Issuer FWP” shall have the meaning set forth in Section 26(a).
          “Losses” shall have the meaning set forth in Section 26(a).
          “Majority Holders” shall mean the Holders of a majority of the
aggregate principal amount of Transfer Restricted Securities outstanding from
time to time.
          “Participating Broker-Dealer” shall have the meaning set forth in
Section 25(a).
          “Person” shall mean an individual, partnership, limited liability
company, corporation, trust or unincorporated organization, or a government or
agency or political subdivision thereof.
          “Prospectus” shall mean the prospectus included in a Registration
Statement, including any preliminary prospectus, and any such prospectus as
amended or supplemented by any prospectus supplement, including a prospectus
supplement with respect to the terms of the offering of any portion of the
Transfer Restricted Securities covered by a Shelf Registration Statement, and by
all other amendments and supplements to such prospectus, and in each case
including any document incorporated by reference therein.
          “Purchase Agreement” shall have the meaning set forth in the preamble.
          “Registration Default” shall have the meaning set forth in
Section 22(e)(af).
          “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Issuer and the Guarantors with this
Agreement, including without limitation: (i) all SEC, stock exchange or FINRA
registration and filing fees, (ii) all fees and expenses incurred in connection
with compliance with state securities or blue sky laws (including reasonable
fees and disbursements of counsel for any Underwriters or Holders in connection
with blue sky qualification of any Exchange Securities or Transfer Restricted
Securities), (iii) all expenses of any Persons not otherwise specifically
addressed herein in preparing or assisting in preparing, word processing,
printing and distributing any Registration Statement, any Prospectus and any
amendments or supplements thereto, any underwriting agreements, securities sales
agreements or other similar agreements and any other documents relating to the
performance of and compliance with this Agreement, (iv) all rating agency fees,
(v) all fees and disbursements relating to the qualification of the Indenture
under the Trust Indenture Act, and the rules and regulations of the SEC
applicable to an indenture which is qualified thereunder, (vi) the fees and
disbursements of the Trustee and its counsel, (vii) the fees and disbursements
of counsel for the Issuer and the Guarantors and, in the case of a Shelf
Registration Statement, the fees and disbursements of one counsel for the
Holders (which counsel shall be Akin Gump Strauss Hauer & Feld unless another
firm shall be selected by the Majority Holders and which counsel may also be
counsel for the Initial Purchaser) and (viii) the fees and disbursements of the
independent public accountants of the Issuer and the Guarantors including the
expenses of any special audits, “comfort” letters, required by or incident to
the performance of and compliance with this Agreement, but excluding fees and
expenses of counsel to the Underwriters (other than fees and expenses set forth
in clause (ii) above) or the Holders and

4



--------------------------------------------------------------------------------



 



underwriting discounts and commissions and transfer taxes, if any, relating to
the sale or disposition of Transfer Restricted Securities by a Holder.
          “Registration Statement” shall mean any registration statement of the
Issuer and the Guarantors that covers any of the Exchange Securities or Transfer
Restricted Securities pursuant to the provisions of this Agreement and all
amendments and supplements to any such registration statement, including
post-effective amendments, in each case including the Prospectus contained
therein, all exhibits thereto and any document incorporated by reference
therein.
          “Reviewed Filings” shall have the meaning set forth in Section 23(j).
          “SEC” shall mean the Securities and Exchange Commission.
          “Securities” shall have the meaning set forth in the preamble.
          “Securities Act” shall mean the Securities Act of 1933, as amended
from time to time.
          “Shelf Effectiveness Period” shall have the meaning set forth in
Section 22(b).
          “Shelf Filing Date” shall have the meaning set forth in Section 22(b).
          “Shelf Registration” shall mean a registration effected pursuant to
Section 22(b).
          “Shelf Registration Statement” shall mean a “shelf” registration
statement of the Issuer and the Guarantors that covers all of the Transfer
Restricted Securities (but no other securities unless approved by the Holders of
a majority of the aggregate principal amount of Transfer Restricted Securities
which are to be covered by such Shelf Registration Statement) on an appropriate
form under Rule 415 under the Securities Act, or any similar rule that may be
adopted by the SEC, and all amendments and supplements to such registration
statement, including post-effective amendments, in each case including the
Prospectus contained therein, all exhibits thereto and any document incorporated
by reference therein.
          “Special Interest” shall have the meaning set forth in Section 22(e).
          “Staff” shall mean the staff of the SEC.
          “Transfer Restricted Securities” shall mean the Securities; provided
that a Security shall cease to be a Transfer Restricted Security on the earliest
to occur of (i) the date on which such Security has been exchanged by a Person
other than a broker-dealer for an Exchange Security in the Exchange Offer;
(ii) following the exchange by a broker-dealer in the Exchange Offer of a
Security for an Exchange Security, the date on which such Exchange Security is
sold to a purchaser who receives from such broker-dealer on or prior to the date
of such sale a copy of the Prospectus contained in the Exchange Offer
Registration Statement; (iii) the date on which such Security has been
effectively registered under the Securities Act and disposed of in accordance
with the Shelf Registration Statement; or (iv) the date on which such Security
is distributed to the public pursuant to Rule 144 under the Securities Act.
          “Trust Indenture Act” shall mean the Trust Indenture Act of 1939, as
amended from time to time.
          “Trustee” shall mean the trustee with respect to the Securities under
the Indenture.
          “Underwriters” shall have the meaning set forth in Section 23.

5



--------------------------------------------------------------------------------



 



          “Underwritten Offering” shall mean an offering in which Transfer
Restricted Securities are sold to an Underwriter for reoffering to the public.
          “Unrestricted Securities” shall mean the Securities issued by the
Issuer and guaranteed by the Guarantors under the Indenture containing terms
substantially identical to the Securities (except that the Unrestricted
Securities will not be subject to restrictions on transfer or the requirements
to pay Special Interest pursuant to Section 22).
          22. Exchange Offer and Registration Under the Securities Act.
          (a) Exchange Offer. To the extent not prohibited by any applicable law
or applicable policies or interpretations of the Staff, the Issuer and the
Guarantors shall (i) within 210 days (or, if the 210th day is not a Business
Day, the next Business Day thereafter) after the Closing Date, cause to be filed
an Exchange Offer Registration Statement covering an offer to the Holders to
exchange all the Transfer Restricted Securities for Exchange Securities,
(ii) use their respective commercially reasonable efforts to cause the Exchange
Offer Registration Statement to be declared effective under the Securities Act
within 270 days (or, if the 270th day is not a Business Day, the next Business
Day thereafter) after the Closing Date (the “Effectiveness Target Date”) and
remain effective until the closing of the Exchange Offer, (iii) as soon as
practicable after the effectiveness of the Exchange Offer Registration
Statement, offer the Exchange Securities in exchange for the Securities and
(iv) keep the Exchange Offer open for not less than 30 days (or longer if
required by law) after the date notice of the Exchange Offer is mailed to the
Holders. The Issuer and the Guarantors shall use their respective commercially
reasonable efforts to complete the Exchange Offer on the earliest practicable
date after the Exchange Offer Registration Statement has become effective, but
in any event on or prior to the 360th day after the Closing Date, or longer if
required by the federal securities laws.
          The Issuer and the Guarantors shall commence the Exchange Offer by
promptly mailing the related Prospectus, appropriate letters of transmittal and
other accompanying documents to each Holder stating, in addition to such other
disclosures as are required by applicable law:
          (aa) that the Exchange Offer is being made pursuant to this Agreement
and that all Transfer Restricted Securities validly tendered and not properly
withdrawn will be accepted for exchange;
          (ab) the date of acceptance for exchange (which shall be a period of
at least 30 days from the date such notice is mailed) (the “Exchange Date”);
          (ac) that any Transfer Restricted Security not tendered will remain
outstanding and continue to accrue interest but will not retain any rights under
this Agreement;
          (ad) that any Holder electing to have a Transfer Restricted Security
exchanged pursuant to the Exchange Offer will be required to surrender such
Transfer Restricted Security, together with the appropriate letters of
transmittal, to the institution and at the address (located in the Borough of
Manhattan, The City of New York) and in the manner specified in the notice,
prior to the close of business on the Exchange Date; and
          (ae) that any Holder will be entitled to withdraw its election, not
later than the close of business on the Exchange Date, by sending to the
institution and at the address (located in the Borough of Manhattan, The City of
New York) specified in the notice, a telegram, telex, facsimile transmission or
letter setting forth the name of such Holder, the aggregate principal amount of
Transfer Restricted Securities delivered for exchange and a statement that such
Holder is withdrawing its election to have such Securities exchanged.

6



--------------------------------------------------------------------------------



 



          As a condition to participating in the Exchange Offer, a Holder will
be required to represent to the Issuer and the Guarantors that (i) any Exchange
Securities to be received by it will be acquired in the ordinary course of its
business, (ii) at the time of the commencement of the Exchange Offer it has no
arrangement or understanding with any Person to participate in the distribution
(within the meaning of the Securities Act) of the Exchange Securities in
violation of the provisions of the Securities Act, (iii) it is not an
“affiliate” (within the meaning of Rule 405 under the Securities Act) of the
Issuer or any Guarantor, and (iv) it either (A) is not a broker-dealer or (B) it
is a broker-dealer that acquired the Securities for its own account as a part of
its market-making or other trading activities and will deliver a Prospectus in
connection with any resale of such Exchange Securities.
          As soon as practicable after the Exchange Date, the Issuer and the
Guarantors shall:
          accept for exchange Transfer Restricted Securities or portions thereof
validly tendered and not properly withdrawn pursuant to the Exchange Offer; and
          deliver, or cause to be delivered, to the Trustee for cancellation all
Transfer Restricted Securities or portions thereof so accepted for exchange by
the Issuer and issue, and cause the Trustee to promptly authenticate and deliver
to each Holder, Exchange Securities equal in principal amount to the principal
amount of the Transfer Restricted Securities surrendered by such Holder.
          Notwithstanding any other provisions hereof, the Issuer will ensure
that (i) any Exchange Offer Registration Statement complies in all material
respects with the Securities Act and the rules and regulations thereunder,
(ii) any Exchange Offer Registration Statement does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein not misleading and
(iii) any Prospectus forming part of any Exchange Offer Registration Statement,
and any supplement to such Prospectus, does not include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.
          (b) Shelf Registration Statement. If (i) the Issuer, upon advice of
its outside counsel, determines that the Exchange Offer Registration provided
for in Section 22(a) above is not available or may not be completed as soon as
practicable after the Exchange Date because it would violate any applicable law
or applicable interpretations of the Staff, (ii) the Exchange Offer is not for
any other reason completed on or prior to the date specified therefor in
Section 22(a), or (iii) any Holder notifies the Issuer prior to the 20th
Business Day following the Exchange Date that it (x) is prohibited by law or the
applicable interpretations of the Staff from participating in the Exchange
Offer, (y) may not resell the Exchange Securities acquired by it in the Exchange
Offer to the public without delivering a Prospectus and the Prospectus included
in the Exchange Offer Registration Statement is not appropriate or available for
such resales, or (z) is a broker-dealer and owns Securities acquired directly
from the Issuer or an Affiliate of the Issuer, the Issuer and the Guarantors
shall use their respective commercially reasonable efforts to cause to be filed
as soon as practicable after such determination or notification, as the case may
be, a Shelf Registration Statement providing for the resale of all the Transfer
Restricted Securities by the Holders thereof and to have such Shelf Registration
Statement declared effective by the SEC.
          If the Issuer and the Guarantors are required to file a Shelf
Registration Statement pursuant to Section 22(b), the Issuer and the Guarantors
shall use their respective commercially reasonable efforts to file the Shelf
Registration Statement with the SEC on or prior to the 90th day after such
filing obligation arises (the “Shelf Filing Date”) and to cause the Shelf
Registration Statement to be declared effective under the Securities Act by the
SEC on or prior to the 90th day after the date on which the Shelf Registration
Statement is filed.

7



--------------------------------------------------------------------------------



 



          The Issuer and the Guarantors agree to use their respective
commercially reasonable efforts to keep the Shelf Registration Statement
continuously effective until the earliest of (i) the time the Securities covered
by the Shelf Registration Statement can be sold pursuant to Rule 144 under the
Securities Act without any limitations under clauses (c), (e), (f) and (h) of
Rule 144, (ii) two years from the Closing Date and (iii) the date on which all
Securities registered thereunder have been disposed of in accordance therewith
(the “Shelf Effectiveness Period”). The Issuer and the Guarantors shall be
deemed not to have used their respective commercially reasonable efforts to keep
the Shelf Registration Statement effective during the requisite period if they
voluntarily take any action that would result in Holders of Transfer Restricted
Securities covered thereby not being able to offer and sell such securities
during the Shelf Effectiveness Period, unless (i) such action is required by
applicable law, (ii) the Issuer and the Guarantors comply with this Agreement or
(iii) such action is taken by the Issuer in good faith and for valid business
reasons (not including avoidance of the Issuer’s and the Guarantors’ obligations
hereunder), including the acquisition or divestiture of assets, so long as the
Issuer and the Guarantors promptly thereafter comply with the requirements of
Section 23(i), if applicable.
          The Issuer and the Guarantors further agree to supplement or amend the
Shelf Registration Statement and the related Prospectus if required by the
rules, regulations or instructions applicable to the registration form used by
the Issuer for such Shelf Registration Statement or by the Securities Act or by
any other rules and regulations thereunder for shelf registrations or if
reasonably requested by a Holder of Transfer Restricted Securities with respect
to information relating to such Holder, and to use their respective commercially
reasonable efforts to cause any such amendment to become effective and such
Shelf Registration Statement and Prospectus to become usable as soon as
thereafter practicable. The Issuer and the Guarantors agree to furnish to the
Holders of Transfer Restricted Securities copies of any such supplement or
amendment promptly after its being filed with (in the case of a supplement) or
declared effective by (in the case of an amendment) the SEC. Each Holder
participating in such Shelf Registration Statement shall notify the Issuer
promptly of any sale of Securities by it.
          The Issuer may require each Holder of Securities to be sold pursuant
to the Shelf Registration Statement to furnish to the Issuer such information
regarding the Holder and the distribution of the Securities as the Issuer may
from time to time reasonably require for inclusion in the Shelf Registration
Statement, including requiring the Holder to properly complete and execute such
selling Security Holder notice and questionnaires, and any amendments or
supplements thereto, as the Issuer may reasonably deem necessary or appropriate,
and the Issuer may exclude from such registration the Securities of any Holder
that fails to furnish such information within a reasonable time after receiving
such request.
          Notwithstanding any other provisions of this Agreement to the
contrary, the Issuer shall cause the Shelf Registration Statement and the
related Prospectus and any amendment or supplement thereto, as of its respective
effective date, (i) to comply in all material respects with the applicable
requirements of the Securities Act and the rules and regulations of the SEC and
(ii) not to contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading.
          (c) Registration Expenses. The Issuer shall pay all Registration
Expenses in connection with any registration pursuant to Section 22(a) and
Section 22(b) hereof. Each Holder shall pay all underwriting discounts and
commissions and transfer taxes, if any, relating to the sale or disposition of
such Holder’s Transfer Restricted Securities pursuant to the Shelf Registration
Statement or, if a Participating Broker-Dealer, relating to the sale or
disposition pursuant to the Exchange Offer Registration Statement.

8



--------------------------------------------------------------------------------



 



          (d) Conditions to Exchange Offer. The Issuer and the Guarantors shall
use their respective commercially reasonable efforts to complete the Exchange
Offers as provided above and shall comply with the applicable requirements of
the Securities Act, the Exchange Act and other applicable laws and regulations
in connection with the Exchange Offer. The Exchange Offer shall not be subject
to any conditions, other than that (i) the Exchange Offer shall not violate
applicable law, policy or any applicable interpretation of the Staff, (ii) no
action or proceeding shall have been instituted or threatened in any court or by
any governmental agency which has resulted or could reasonably be expected to
result in a temporary or permanent injunction prohibiting the Issuer from
proceeding with the Exchange Offer and (iii) all governmental approvals shall
have been obtained, which approvals the Issuer deems necessary (based on advice
of outside counsel) for the consummation of the Exchange Offer. The Issuer shall
inform the Initial Purchaser, upon its request, of the names and addresses of
the Holders to whom any Exchange Offer is made, and the Initial Purchaser shall
have the right, subject to applicable law, to contact such Holders and otherwise
facilitate the tender of Securities in any Exchange Offer.
          (e) Special Interest. The Issuer shall pay, as liquidated damages,
additional cash interest (“Special Interest”) on the Transfer Restricted
Securities if:
          (aa) the Issuer and the Guarantors fail to file an Exchange Offer
Registration Statement with the SEC on or prior to the 210th day after the
Closing Date;
          (ab) the Exchange Offer Registration Statement is not declared
effective by the SEC on or prior to the Effectiveness Target Date;
          (ac) the Exchange Offer is not consummated on or before the 360th day
after the Closing Date;
          (ad) the Issuer and the Guarantors are obligated to file a Shelf
Registration Statement pursuant to Section 22(b), and the Issuer and the
Guarantors fail to file the Shelf Registration Statement with the SEC on or
prior to the Shelf Filing Date;
          (ae) the Issuer and the Guarantors are obligated to file a Shelf
Registration Statement pursuant to Section 22(b), the Shelf Registration
Statement is not declared effective under the Securities Act by the SEC on or
prior to the 90th day after the Shelf Filing Date; or
          (af) after the Exchange Offer Registration Statement or the Shelf
Registration Statement, as the case may be, is declared effective, such
Registration Statement thereafter ceases to be effective or usable during the
period in which such Registration Statement is required to be effective and
usable pursuant to this Agreement (each such event referred to in this clause
(vi) and the preceding clauses (i) through (v) being called a “Registration
Default”),
from and including the date on which any such Registration Default shall occur
but excluding the date on which all Registration Defaults have been cured.
          A Registration Default referred to in paragraphs (iv), (v) or (vi) of
this Section 22(e) shall be deemed not to have occurred and be continuing in
relation to a Shelf Registration Statement or the related Prospectus if such
Registration Default has occurred as a result of any event of the kind described
in Section 23(e)(ae); provided, however, that Special Interest shall be payable
in accordance with the above paragraph from the day such Registration Default
occurs until such Registration Default is cured if such Registration Default
occurs for a continuous period in excess of 60 days.

9



--------------------------------------------------------------------------------



 



          The rate of the Special Interest will be 0.25% per annum for the first
90-day period immediately following the occurrence of a Registration Default,
and such rate will increase by an additional 0.25% per annum with respect to
each subsequent 90-day period until all Registration Defaults have been cured,
up to a maximum additional interest rate of 0.50% per annum. Such Special
Interest will be in addition to any other interest payable from time to time
with respect to the Transfer Restricted Securities.
          All accrued Special Interest shall be paid to the Holders entitled
thereto, in the manner provided for the payment of interest in the Indenture, on
each interest payment date, as more fully set forth in the Indenture and the
Securities. Notwithstanding the fact that any Securities for which Special
Interest are due cease to be Transfer Restricted Securities, all obligations of
the Issuer to pay Special Interest with respect to Securities shall survive
until such time as such obligations with respect to such Securities shall have
been satisfied in full.
          An Exchange Offer Registration Statement pursuant to Section 22(a) or
a Shelf Registration Statement pursuant to Section 22(b) will not be deemed to
have become effective unless it has been declared effective by the SEC.
          23. Registration Procedures. In connection with their obligations
pursuant to Section 22(a) and Section 22(b), the Issuer and the Guarantors shall
as expeditiously as possible:
          (a) prepare and file with the SEC a Registration Statement on the
appropriate form under the Securities Act, in accordance with the applicable
periods provided in Section 22, which form (x) shall be selected by the Issuer
and the Guarantors (y) shall, in the case of a Shelf Registration, be available
for the sale of the Transfer Restricted Securities by the selling Holders
thereof and (z) shall comply as to form in all material respects with the
requirements of the applicable form; and use their respective commercially
reasonable efforts to cause such Registration Statement to become effective and
remain effective for the applicable periods in accordance with Section 22 and
Section 24;
          (b) prepare and file with the SEC such amendments and post-effective
amendments to each Registration Statement as may be necessary to keep such
Registration Statement effective for the applicable periods in accordance with
Section 22 and Section 24 and cause each Prospectus to be supplemented by any
required prospectus supplement and, as so supplemented, to be filed pursuant to
Rule 424 under the Securities Act; and keep each Prospectus current during the
period described in Section 4(3) of and Rule 174 under the Securities Act that
is applicable to transactions by brokers or dealers with respect to the Transfer
Restricted Securities or Exchange Securities;
          (c) in the case of a Shelf Registration, furnish to each Holder and
each Participating Broker-Dealer of Transfer Restricted Securities, to counsel
for the Initial Purchaser, to counsel for such Holders and to each Underwriter
of an Underwritten Offering of Transfer Restricted Securities, if any, without
charge, as many copies of each Prospectus, including each preliminary
Prospectus, and any amendment or supplement thereto, to facilitate the sale or
other disposition of the Transfer Restricted Securities thereunder; and the
Issuer and the Guarantors consent to the use of such Prospectus and any
amendment or supplement thereto in accordance with applicable law by each of the
selling Holders of Transfer Restricted Securities and any such Underwriters in
connection with the offering and sale of the Transfer Restricted Securities
covered by and in the manner described in such Prospectus or any amendment or
supplement thereto in accordance with applicable law;
          (d) use their respective commercially reasonable efforts to register
or qualify the Transfer Restricted Securities under all applicable state
securities or blue sky laws of such jurisdictions as any Holder of Transfer
Restricted Securities covered by a Registration Statement shall reasonably
request in writing by the time the applicable Registration Statement is declared
effective by the SEC; cooperate

10



--------------------------------------------------------------------------------



 



with the Holders in connection with any filings required to be made with the
Financial Industry Regulatory Authority, Inc. (the “FINRA”), including if the
FINRA Rules so require, engaging a “qualified independent underwriter” (as
defined in NASD Rule 2720) (“QIU”) as contemplated therein and otherwise
applying the provisions of this Agreement to such QIU as though it were a
participating underwriter; and do any and all other acts and things that may be
reasonably necessary or advisable to enable each Holder to complete the
disposition in each such jurisdiction of the Transfer Restricted Securities
owned by such Holder; provided that neither the Issuer nor any Guarantor shall
be required to (i) qualify as a foreign corporation or other entity or as a
dealer in securities in any such jurisdiction where it would not otherwise be
required to so qualify, (ii) file any general consent to service of process in
any such jurisdiction or (iii) subject itself to taxation in any such
jurisdiction if it is not so subject;
          (e) in the case of a Shelf Registration, notify each Holder of
Transfer Restricted Securities, counsel for such Holders and counsel for the
Initial Purchaser promptly and, if requested by any such Holder or counsel,
confirm such advice in writing (aa) when a Registration Statement and any
amendment thereto has become effective and when any post-effective amendment
thereto has been filed and becomes effective, (ab) of any request by the SEC or
any state securities authority for amendments and supplements to a Registration
Statement and Prospectus or for additional information after the Registration
Statement has become effective, (ac) of the issuance by the SEC or any state
securities authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose,
(ad) if, between the effective date of a Registration Statement and the closing
of any sale of Transfer Restricted Securities covered thereby, the
representations and warranties of the Issuer or any Guarantor contained in any
underwriting agreement, securities sales agreement or other similar agreement,
if any, relating to an offering of such Transfer Restricted Securities cease to
be true and correct in all material respects or if the Issuer or any Guarantor
receives any notification with respect to the suspension of the qualification of
the Transfer Restricted Securities for sale in any jurisdiction or the
initiation of any proceeding for such purpose, (ae) of the happening of any
event during the period a Shelf Registration Statement or Exchange Offer
Registration Statement is effective that requires the making of any changes in
such Registration Statement or Prospectus so that as of such date, such
Registration Statement or Prospectus does not include an untrue statement of
material fact or omit to state a material fact necessary to make the statements
made therein (in the case of the Prospectus, in the light of the circumstances
under which they were made) not misleading or upon discovery that such
Registration Statement or Prospectus includes an untrue statement of a material
fact or omits to state a material fact necessary to make the statements made
therein (in the case of the Prospectus, in the light of the circumstances under
which they were made) not misleading (which advice shall be accompanied by an
instruction to suspend the use of the Prospectus until the requisite changes
have been made) and (af) of any determination by the Issuer or any Guarantor
that a post-effective amendment to a Registration Statement would be
appropriate;
          (f) use their respective commercially reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness of a Registration Statement
at the earliest possible moment and provide immediate notice to each Holder of
the withdrawal of any such order;
          (g) in the case of a Shelf Registration, furnish to each Holder of
Transfer Restricted Securities, without charge, at least one conformed copy of
each Registration Statement and any post-effective amendment thereto including
financial statements and schedules, and, if the Holder so requests in writing,
all exhibits thereto (including those, if any, incorporated by reference);
          (h) in the case of a Shelf Registration, cooperate with the selling
Holders of Transfer Restricted Securities to facilitate the timely preparation
and delivery of certificates representing Transfer Restricted Securities to be
sold and not bearing any restrictive legends and enable such Transfer Restricted
Securities to be issued in such denominations and registered in such names
(consistent with the

11



--------------------------------------------------------------------------------



 



provisions of the Indenture) as the selling Holders may reasonably request at
least one Business Day prior to the closing of any sale of Transfer Restricted
Securities;
          (i) upon the occurrence of any event contemplated by
Section 23(e)(ae), use their respective commercially reasonable efforts to
prepare and file with the SEC a supplement or post-effective amendment to a
Registration Statement or the related Prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to purchasers of the Transfer Restricted Securities, such Prospectus
will not contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements made therein, in the light of the
circumstances under which they were made, not misleading; and the Issuer shall
notify the Holders of Transfer Restricted Securities to suspend use of the
Prospectus as promptly as practicable after the occurrence of such an event, and
such Holders hereby agree to suspend use of the Prospectus until the Issuer has
amended or supplemented the Prospectus to correct such misstatement or omission;
          (j) a reasonable time prior to the filing of any Registration
Statement, any Prospectus, any pre-effective amendment to a Registration
Statement or a Prospectus and, in the case of an Underwritten Offering, any
post-effective amendment to a Registration Statement, or supplement to a
Prospectus filed during the period in which a Prospectus is required to be
delivered in connection with such Underwritten Offering (collectively, the
“Reviewed Filings”) (excluding any document that is to be incorporated by
reference into a Registration Statement or a Prospectus after initial filing of
a Registration Statement), provide copies of such document to the Initial
Purchaser and its counsel (and, in the case of a Shelf Registration Statement,
to the Holders of Transfer Restricted Securities and their counsel) and make
such representatives of the Issuer and the Guarantors as shall be reasonably
requested by the Initial Purchaser or its counsel (and, in the case of a Shelf
Registration Statement, the Holders of Transfer Restricted Securities or their
counsel) available for discussion of such document; and the Issuer and the
Guarantors shall not make any Reviewed Filing (excluding any document that is to
be incorporated by reference into a Registration Statement or a Prospectus), of
which the Initial Purchaser and its counsel (and, in the case of a Shelf
Registration Statement, the Holders of Transfer Restricted Securities and their
counsel) shall not have previously been advised and furnished a copy or to which
the Initial Purchaser or its counsel (and, in the case of a Shelf Registration
Statement, the Holders of Transfer Restricted Securities or their counsel) shall
reasonably object;
          (k) obtain a CUSIP number for all Exchange Securities or Transfer
Restricted Securities, as the case may be, not later than the effective date of
a Registration Statement, and provide the Trustee with certificates for such
Exchange Securities or Transfer Restricted Securities, in a form eligible for
deposit with The Depository Trust Company;
          (l) comply with all applicable rules and regulations of the SEC and
shall make generally available to its Holders as soon as practicable after the
effective date of the applicable Registration Statement an earnings statement
satisfying the provisions of Section 11(a) of the Securities Act, no later than
45 days after the end of a 12-month period (or 90 days, if such period is a
fiscal year) beginning with the first month of the Issuer’s first fiscal quarter
commencing after the effective date of the Registration Statement, which
statement shall cover such 12-month period;
          (m) cause the Indenture to be qualified under the Trust Indenture Act
in connection with the registration of the Exchange Securities or Transfer
Restricted Securities, as the case may be; cooperate with the Trustee and the
Holders to effect such changes to the Indenture as may be required for the
Indenture to be so qualified in accordance with the terms of the Trust Indenture
Act; execute, and use their respective commercially reasonable efforts to cause
the Trustee to execute, all documents as may be required to effect such changes
and all other forms and documents required to be filed with the SEC to enable
the Indenture to be so qualified in a timely manner; and in the event that such
qualification would

12



--------------------------------------------------------------------------------



 



require the appointment of a new trustee under the Indenture, appoint a new
trustee thereunder pursuant to the applicable provisions of the Indenture;
          (n) in the case of a Shelf Registration, make available for inspection
by a representative of the Holders of the Transfer Restricted Securities (an
“Inspector”), any Underwriter participating in any disposition pursuant to such
Shelf Registration Statement, and attorneys, accountants or other agents
designated by the Holders or any Underwriter, at reasonable times and in a
reasonable manner (including, if so requested, prior to the effectiveness of
such Shelf Registration Statement and each post-effective amendment thereto and
each closing under any underwriting or similar agreement as and to the extent
required thereunder), all pertinent financial and other records, documents and
properties of the Issuer and the Guarantors and cause the respective officers,
directors and employees of the Issuer and the Guarantors to supply all
information reasonably requested by any such Inspector, Underwriter, attorney,
accountant or agent in connection with a Shelf Registration Statement; provided
that if any such information is identified in writing by the Issuer or any
Guarantor as being confidential or proprietary, each Person receiving such
information shall take such actions as are reasonably necessary to protect the
confidentiality of such information to the extent such action is otherwise not
inconsistent with applicable law or such information becomes available to the
public generally or through a third party without an accompanying obligation of
confidentiality other than as a result of disclosure of such information by any
such Person;
          (o) in the case of a Shelf Registration, use their respective
commercially reasonable efforts to cause all Transfer Restricted Securities to
be listed on any securities exchange or any automated quotation system, if any,
on which the Exchange Securities are then listed, if requested by the Holders of
a majority in principal amount of the Transfer Restricted Securities included in
the Shelf Registration, to the extent such Transfer Restricted Securities
satisfy applicable listing requirements;
          (p) if reasonably requested by any Holder of Transfer Restricted
Securities covered by a Registration Statement, promptly incorporate in a
Prospectus supplement or post-effective amendment such information with respect
to such Holder as such Holder reasonably requests to be included therein and
make all required filings of such Prospectus supplement or such post-effective
amendment as soon as practicable as the Issuer has received notification of the
matters to be incorporated in such filing;
          (q) in the event that any broker-dealer registered under the Exchange
Act shall underwrite any Securities or Exchange Securities or participate as a
member of an underwriting syndicate or selling group or “assist in the
distribution” (within the meaning of the Conduct Rules of the FINRA or any
successor thereto as amended from time to time (the “FINRA Rules”)) thereof,
whether as a Holder of such Securities or Exchange Securities or as an
underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, assist such broker-dealer in complying with the
requirements of such FINRA Rules, including, without limitation, by (i) if such
FINRA Rules, including NASD Rule 2720, shall so require, engaging a QIU to
participate in the preparation of the Registration Statement relating to such
Securities or Exchange Securities, to exercise usual standards of due diligence
in respect thereto, (ii) indemnifying any such QIU to the extent of the
indemnification of underwriters provided in Section 26 hereof and
(iii) providing such information to such broker-dealer as may be required for
such broker-dealer to comply with the requirements of the FINRA Rules; and
          (r) in the case of a Shelf Registration, enter into such customary
agreements (including underwriting agreements) and take all such other actions
in connection therewith (including those reasonably requested by the Holders of
a majority in principal amount of the Transfer Restricted Securities being sold)
to expedite or facilitate the registration or the disposition of such Transfer
Restricted Securities including, but not limited to, in an Underwritten Offering
and in such connection, (i) make representations and warranties to the Holders
and any Underwriters of such Transfer Restricted Securities with respect to the
business of the Issuer and its subsidiaries, the Registration Statement,

13



--------------------------------------------------------------------------------



 



Prospectus and documents incorporated by reference or deemed incorporated by
reference, if any, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings and confirm the same
if and when requested, (ii) obtain opinions of counsel to the Issuer and the
Guarantors (which opinions, with the consent of the Underwriters (such consent
not to be unreasonably withheld), may include the opinion of the Issuer’s
in-house counsel with respect to certain matters and which shall be reasonably
satisfactory to such Underwriters and their counsel) addressed to each
Underwriter of Transfer Restricted Securities, covering the matters customarily
covered in opinions requested in underwritten offerings, (iii) obtain “comfort”
letters from the independent certified public accountants of the Issuer and the
Guarantors, as applicable (and, if necessary, any other certified public
accountant of any subsidiary of the Issuer or any Guarantor (as applicable), or
of any business acquired by the Issuer or any Guarantor for which financial
statements and financial data are or are required to be included in the
Registration Statement) addressed to each Underwriter of Transfer Restricted
Securities, such letters to be in customary form and covering matters of the
type customarily covered in “comfort” letters in connection with underwritten
offerings, (iv) obtain oil and gas reserve report letters from independent
petroleum engineering firms, (v) cause any underwriting agreement entered into
in connection therewith to contain indemnification provisions and procedures no
less favorable than those set forth in Section 26 (or such other provisions and
procedures reasonably acceptable to the Majority Holders and the Underwriters,
if any) with respect to all parties to be indemnified pursuant to Section 26,
and (vi) deliver such documents and certificates as may be reasonably requested
by the Holders of a majority in principal amount of the Transfer Restricted
Securities being sold or the Underwriters, and which are customarily delivered
in underwritten offerings, to evidence the continued validity of the
representations and warranties of the Issuer and the Guarantors made pursuant to
clause (i) above and to evidence compliance with any customary conditions
contained in an underwriting agreement; provided, however, that the Issuer and
the Guarantors shall not be responsible for payment of any underwriter discounts
or commissions.
          The foregoing actions set forth in clauses (i), (ii), (iii) and (v) of
this Section 23(r) shall be performed at (A) the effectiveness of such Shelf
Registration Statement and each post-effective amendment thereto and (B) each
closing under any underwriting or similar agreement as and to the extent
required thereunder.
          The Issuer shall use its commercially reasonable efforts to take all
other steps necessary to effect the registration of the Securities covered by a
Registration Statement contemplated hereby.
          The Issuer shall not, without the prior consent of the Initial
Purchaser (such consent not to be unreasonably withheld), make any offer
relating to the Securities that would reasonably be expected to constitute a
“free writing prospectus,” as defined in Rule 405 under the Securities Act.
          In the case of a Shelf Registration Statement, the Issuer may require
each Holder of Transfer Restricted Securities to furnish to the Issuer such
information regarding such Holder and the proposed disposition by such Holder of
such Transfer Restricted Securities as the Issuer may from time to time
reasonably request in writing.
          The Holders of Transfer Restricted Securities covered by a Shelf
Registration Statement who desire to do so may sell such Transfer Restricted
Securities in an Underwritten Offering. In any such Underwritten Offering, the
investment banker or investment bankers and manager or managers (the
“Underwriters”) that will administer the offering will be selected by the
Majority Holders of the Transfer Restricted Securities included in such
offering, subject to the Issuer’s consent (such consent not to be unreasonably
withheld, conditioned or delayed).
          24. Blackout Periods

14



--------------------------------------------------------------------------------



 



          (a) In the case of a Shelf Registration Statement, each Holder of
Transfer Restricted Securities agrees that, upon receipt of any notice from the
Issuer of the happening of any event of the kind described in Section 23(e)(ac),
23(e)(ad) or 23(e)(ae), such Holder will forthwith discontinue disposition of
Transfer Restricted Securities pursuant to a Registration Statement until such
Holder’s receipt of the copies of the supplemented or amended Prospectus
contemplated by Section 23(i) or notice from the Issuer that the use of the
Prospectus may be resumed, and, if so directed by the Issuer, such Holder will
deliver to the Issuer all copies in its possession, other than permanent file
copies then in such Holder’s possession, of the Prospectus covering such
Transfer Restricted Securities that is current at the time of receipt of such
notice. The Issuer and the Guarantors agree to proceed promptly and in good
faith to amend or supplement (including by way of filing documents under the
Exchange Act which are incorporated by reference into the related Prospectus to
describe such events) such Registration Statement.
          (b) If the Issuer shall give any such notice to suspend the
disposition of Transfer Restricted Securities pursuant to a Registration
Statement, the Issuer shall extend the period during which the Registration
Statement shall be maintained effective pursuant to this Agreement by the number
of days during the period from and including the date of the giving of such
notice to and including the date when the Holders shall have received copies of
the supplemented or amended Prospectus or notice from the Issuer necessary to
resume such dispositions (such period, a “Blackout Period”). The Issuer may give
any such notice only three times during any 365-day period and any such
suspensions shall not exceed 60 days for each suspension and 90 days in the
aggregate for all suspensions during any 365-day period and there shall not be
more than three suspensions in effect during any 365-day period; provided,
however, that a suspension for a period not to exceed 7 days that occurs solely
as a result of the filing of a post-effective amendment to a Registration
Statement to incorporate annual or quarterly financial information with respect
to the Issuer and its subsidiaries where such post-effective amendment is not
yet effective and needs to be declared effective to permit Holders to use the
related Prospectus shall not be deemed a suspension for purposes of calculating
the limits set forth in this sentence; provided, further, that in any case, if
such Blackout Period occurs for a continuous period in excess of 60 days, a
Registration Default shall be deemed to have occurred on the 61st day of such
Blackout Period and Special Interest shall be payable in accordance with Section
22(e) from the day such Registration Default occurs until such Registration
Default is cured or until the Issuer and the Guarantors are no longer required
pursuant to this Agreement to keep such Registration Statement effective or such
Registration Statement or the related Prospectus usable.
          25. Participation of Broker-Dealers in Exchange Offer.
          (a) The Staff has taken the position that any broker-dealer that
receives Exchange Securities for its own account in the Exchange Offer in
exchange for Securities that were acquired by such broker-dealer as a result of
market-making or other trading activities (a “Participating Broker-Dealer”) may
be deemed to be an “underwriter” within the meaning of the Securities Act and
must deliver a prospectus meeting the requirements of the Securities Act in
connection with any resale of such Exchange Securities.
          The Issuer and the Guarantors understand that it is the Staff’s
position that if the Prospectus contained in the Exchange Offer Registration
Statement includes a plan of distribution containing a statement to the above
effect and setting forth the means by which Participating Broker-Dealers may
resell the Exchange Securities, without naming the Participating Broker-Dealers
or specifying the amount of Exchange Securities owned by them, such Prospectus
may be delivered by Participating Broker-Dealers to satisfy their prospectus
delivery obligation under the Securities Act in connection with resales of
Exchange Securities for their own accounts, so long as the Prospectus otherwise
meets the requirements of the Securities Act.

15



--------------------------------------------------------------------------------



 



          (b) In light of the above, and notwithstanding the other provisions of
this Agreement, the Issuer and the Guarantors agree to amend or supplement the
Prospectus contained in the Exchange Offer Registration Statement, as would
otherwise be contemplated by Section 23(i), and to use their respective
commercially reasonable efforts to keep the Exchange Offer Registration
Statement continuously effective for a period of at least 90 days following the
Exchange Date or such longer period not to exceed 150 days if reasonably
requested in writing by one or more Participating Broker-Dealers, to expedite or
facilitate the disposition of any Exchange Securities by Participating
Broker-Dealers or other Persons, if any, with similar Prospectus delivery
requirements, consistent with the positions of the Staff recited in Section
25(a) above. The Issuer and the Guarantors further agree that Participating
Broker-Dealers, and other Persons, if any, shall be authorized to deliver such
Prospectus during such period in connection with the resales contemplated by
this Section 25.
          The Issuer and the Guarantors shall provide sufficient copies of the
latest version of the Prospectus to Participating Broker-Dealers promptly upon
request at any time during such 90-day period (or such longer period as may be
requested pursuant to the foregoing paragraph) in order to facilitate resales.
          (c) The Initial Purchaser shall have no liability to the Issuer, any
Guarantor, or any Holder with respect to any request that they may make pursuant
to Section 25(b) above.
          26. Indemnification and Contribution.
          (a) Each of the Issuer and each Guarantor, jointly and severally,
agree to indemnify and hold harmless each Initial Purchaser and each Holder and
with respect to any Prospectus delivery as contemplated by Section 25, each
Participating Broker-Dealer, their respective Affiliates, directors, officers,
employees and agents and each Person, if any, who controls any Initial Purchaser
or any Holder within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any and all losses, claims,
damages and liabilities or any action in respect thereof (including, but not
limited to, any loss, claim, damage, liability or action relating to purchases
and sales of Securities and/or Exchange Securities and without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several (“Losses”), that arise out of, or are based upon, (i) any untrue
statement or alleged untrue statement of a material fact contained in (A) any
Registration Statement or any Prospectus or in any “issuer free writing
prospectus,” as defined in Rule 433 under the Securities Act (“Issuer FWP”) or
(B) any blue sky application or other document prepared or executed by the
Issuer or any Guarantor (or based upon any written information furnished by the
Issuer or any Guarantor) specifically for the purpose of qualifying any or all
of the Transfer Restricted Securities or Exchange Securities under the
securities laws of any state or other jurisdiction (any such application,
document or information being hereinafter called a “Blue Sky Application”) or
(ii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements made therein, in the
light of the circumstances under which they were made, not misleading or (iii)
any act or failure to act, or any alleged act or failure to act, by any such
Initial Purchaser or Holder in connection with, or relating in any manner to,
the Transfer Restricted Securities or the Exchange Securities or any Exchange
Offer contemplated hereby, and which is included as part of or referred to in
any Losses arising out of or based upon matters covered by clause (i) or
(ii) above (provided that the Issuer and the Guarantors shall not be liable for
any matter covered by this clause (iii) to the extent that it is determined in a
final judgment by a court of competent jurisdiction that such Losses resulted
solely from any such act or failure to act undertaken or omitted to be taken by
such Initial Purchaser or Holder, as the case may be, through its gross
negligence or willful misconduct), and shall reimburse each such Initial
Purchaser or Holder and each such officer, director, employee, agent or
controlling person promptly upon written demand for any legal or other expenses
reasonably incurred by that Initial Purchaser or Holder, officer, director,
employee, agent or controlling person in connection with investigating or
defending or preparing to defend against any such Losses as

16



--------------------------------------------------------------------------------



 



such expenses are incurred; provided, however, that the Issuer and the
Guarantors shall not be liable in any such case to the extent that any such
Losses arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in any Prospectus, Registration
Statement, Issuer FWP or Blue Sky Application in reliance upon and in conformity
with the written information concerning such Initial Purchaser or Holder
furnished to the Issuer by or on behalf of such Initial Purchaser or Holder
specifically for inclusion therein. The foregoing indemnity agreement is in
addition to any liability which the Issuer may otherwise have to any Holder or
to any officer, director, employee, agent or controlling person of that Holder.
          (b) Each Holder of Transfer Restricted Securities and Exchange
Securities covered by a Registration Statement agrees, severally and not
jointly, to indemnify and hold harmless the Issuer, the Guarantors, the Initial
Purchaser and the other selling Holders, the directors of the Issuer and the
Guarantors each officer of the Issuer and the Guarantors who signed the
Registration Statement and each Person, if any, who controls the Issuer, the
Guarantors any Initial Purchaser and any other selling Holder within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act to the
same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any Losses that arise out of, or are based upon, any untrue statement
or omission or alleged untrue statement or omission made in reliance upon and in
conformity with any information relating to such Holder furnished to the Issuer
in writing by or on behalf of such Holder expressly for use in any Registration
Statement, any Prospectus, any Issuer FWP and any Blue Sky Application.
          (c) If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
any Person in respect of which indemnification may be sought pursuant to either
paragraph (a) or (b) above, such Person (the “Indemnified Person”) shall
promptly notify the Person against whom such indemnification may be sought (the
“Indemnifying Person”) in writing; provided that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have
under this Section 26 except to the extent that it has been materially
prejudiced (through the forfeiture of substantive rights or defenses) by such
failure; and provided, further, that the failure to notify the Indemnifying
Person shall not relieve it from any liability that it may have to an
Indemnified Person otherwise than under this Section 26. If any such proceeding
shall be brought or asserted against an Indemnified Person and it shall have
notified the Indemnifying Person thereof, the Indemnifying Person shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others entitled to indemnification pursuant to this
Section 26 that the Indemnifying Person may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding, as
incurred. In any such proceeding, any Indemnified Person shall have the right to
retain its own counsel, but the fees and expenses of such counsel shall be at
the expense of such Indemnified Person unless the Indemnified Person shall have
reasonably concluded that there may be legal defenses available to it that are
different from or in addition to those available to other Indemnified Persons or
the Indemnifying Person. It is understood and agreed that the Indemnifying
Person shall not, in connection with any proceeding or related proceeding in the
same jurisdiction, be liable for the fees and expenses of more than one separate
firm (in addition to any local counsel) for all Indemnified Persons, and that
all such fees and expenses shall be reimbursed as they are incurred. Any such
separate firm (i) for any Initial Purchaser, its Affiliates, directors and
officers and any control Persons of such Initial Purchaser shall be designated
in writing by Barclays Capital Inc. on behalf of the Initial Purchaser, (ii) for
any Holder, its Affiliates, directors and officers and any control Persons of
such Holder shall be designated in writing by the Majority Holders and (iii) in
all other cases shall be designated in writing by the Issuer. The Indemnifying
Person shall not be liable for any settlement of any proceeding effected without
its written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, the Indemnifying Person agrees to indemnify each
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an Indemnified Person shall have requested that an Indemnifying Person reimburse
the Indemnified Person for fees and expenses of counsel as contemplated by this
paragraph, the

17



--------------------------------------------------------------------------------



 



Indemnifying Person shall be liable for any settlement of any proceeding
effected without its written consent if (i) such settlement is entered into more
than 30 days after receipt by the Indemnifying Person of such request and
(ii) the Indemnifying Person shall not have reimbursed the Indemnified Person in
accordance with such request prior to the date of such settlement. No
Indemnifying Person shall, without the written consent of the Indemnified
Person, effect any settlement of any pending or threatened proceeding in respect
of which any Indemnified Person is or could have been a party and
indemnification could have been sought hereunder by such Indemnified Person,
unless such settlement (A) includes an unconditional release of such Indemnified
Person, in form and substance reasonably satisfactory to such Indemnified
Person, from all liability on claims that are the subject matter of such
proceeding and (B) does not include any statement as to or any admission of
fault, culpability or a failure to act by or on behalf of any Indemnified
Person.
          (d) If the indemnification provided for in paragraphs (a) and
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any Losses referred to therein, then each Indemnifying Person under such
paragraph, in lieu of indemnifying such Indemnified Person thereunder, shall
contribute to the amount paid or payable by such Indemnified Person as a result
of such Losses (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuer and the Guarantors from the offering of the
Securities and the Exchange Securities, on the one hand, and by the Holders from
receiving Securities or Exchange Securities registered under the Securities Act,
on the other hand, or (ii) if the allocation provided by clause (i) is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) but also the relative fault
of the Issuer and the Guarantors on the one hand, and the Holders on the other
in connection with the statements or omissions that resulted in such Losses, as
well as any other relevant equitable considerations. The relative fault of the
Issuer and the Guarantors on the one hand and the Holders on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Issuer and the Guarantors
or by the Holders and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
          (e) The Issuer, the Guarantors and the Holders agree that it would not
be just and equitable if contribution pursuant to this Section 26 were
determined by pro rata allocation (even if the Holders were treated as one
entity for such purpose) or by any other method of allocation that does not take
account of the equitable considerations referred to in paragraph (d) above. The
amount paid or payable by an Indemnified Person as a result of the Losses
referred to in paragraph (d) above shall be deemed to include, subject to the
limitations set forth above, any reasonable legal or other expenses incurred by
such Indemnified Person in connection with any such action or claim.
Notwithstanding the provisions of this Section 26, in no event shall a Holder be
required to contribute any amount in excess of the amount by which the total
price at which the Securities or Exchange Securities sold by such Holder exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.
          (f) The remedies provided for in this Section 26 are not exclusive and
shall not limit any rights or remedies that may otherwise be available to any
Indemnified Person at law or in equity.
          (g) The indemnity and contribution provisions contained in this
Section 26 shall remain operative and in full force and effect regardless of
(i) any termination of this Agreement, (ii) any investigation made by or on
behalf of the Initial Purchaser or any Holder, their respective Affiliates or
any Person controlling any Initial Purchaser or any Holder, or by or on behalf
of the Issuer or the Guarantors their respective Affiliates or the officers or
directors of or any Person controlling the Issuer or the

18



--------------------------------------------------------------------------------



 



Guarantors (iii) acceptance of any of the Exchange Securities and (iv) any sale
of Transfer Restricted Securities pursuant to a Shelf Registration Statement.
          27. Rules 144 and 144A. In the event the Parent is not subject to
Section 13 or 15(d) of the Exchange Act, each of the Issuer and the Guarantors
hereby agrees with each Holder, for so long as any Transfer Restricted
Securities remain outstanding, to make available to any Holder or beneficial
owner of Transfer Restricted Securities in connection with any sale thereof and
any prospective purchaser of such Transfer Restricted Securities from such
Holder or beneficial owner, the information required by Rule 144A(d)(4) under
the Securities Act to permit resales of such Transfer Restricted Securities
pursuant to Rule 144A. Each of the Issuer and the Guarantors further covenants
that, for so long as any Transfer Restricted Securities remain outstanding, it
will use its reasonable best efforts to take such further action as any Holder
may reasonably request in writing, all to the extent required from time to time
to enable such holder to sell the Transfer Restricted Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144 any similar rule or regulation hereafter adopted by the
SEC.
          28. General.
          (a) Securities Held by the Issuer. Whenever the consent or approval of
Holders of a specified percentage of the aggregate principal amount of
Securities or Exchange Securities is required hereunder, Securities or Exchange
Securities, as applicable, held by either the Issuer or its Affiliates (other
than subsequent Holders of Securities or Exchange Securities if such subsequent
Holders are deemed to be Affiliates solely by reason of their holdings of such
Securities or Exchange Securities) shall not be counted in determining whether
such consent or approval was given by the Holders of such required percentage.
          (b) No Inconsistent Agreements. The Issuer and the Guarantors
represent, warrant and agree that (i) the rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of any other outstanding securities issued or
guaranteed by the Issuer or any Guarantor, as applicable, under any other
agreement and (ii) neither the Issuer nor any Guarantor has entered into, or on
or after the date of this Agreement will enter into, any agreement that is
inconsistent with the rights granted to the Holders of Transfer Restricted
Securities in this Agreement or otherwise conflicts with the provisions hereof.
          (c) Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Issuer and the Guarantors have obtained the written
consent of Holders of at least a majority in aggregate principal amount of the
outstanding Transfer Restricted Securities affected by such amendment,
modification, supplement, waiver or consent; provided that no amendment,
modification, supplement, waiver or consent to any departure from the provisions
of Section 26 shall be effective as against any Holder of Transfer Restricted
Securities unless consented to in writing by such Holder. Any amendments,
modifications, supplements, waivers or consents pursuant to this Section 28(c)
shall be by a writing executed by each of the parties hereto.
          (d) Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, facsimilie, or any courier guaranteeing overnight delivery:
          (aa) if to a Holder, at the most current address maintained by the
Trustee (as such term is defined in the Indenture), with a copy in like manner
to Barclays Capital Inc.;

19



--------------------------------------------------------------------------------



 



          (ab) if to the Initial Purchaser, to Barclays Capital Inc., 745
Seventh Avenue, New York, New York 10019, Attention: Office of the General
Counsel; and
          (ac) if to the Issuer or any Guarantor, to Trico Marine Services,
Inc., 10001 Woodloch Forest Drive, Suite 610, The Woodlands, Texas 77380,
Attention: General Counsel (Fax: (281) 203-5701), with a copy to Bartlit Beck
Herman Palenchar & Scott LLP, 1899 Wynkoop Street, Suite 800, Denver, Colorado
80202, Attention: Polly Swartzfager (Fax: (303) 592-3140).
All such notices and communications shall be deemed to have been duly given: at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight delivery.
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee, at the
address specified in the Indenture.
          (e) Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the successors, assigns and transferees of each of the
parties, including, without limitation and without the need for an express
assignment, subsequent Holders; provided that nothing herein shall be deemed to
permit any assignment, transfer or other disposition of Transfer Restricted
Securities in violation of the terms of the Purchase Agreement or the Indenture.
If any transferee of any Holder shall acquire Transfer Restricted Securities in
any manner, whether by operation of law or otherwise, such Transfer Restricted
Securities shall be held subject to all the terms of this Agreement, and by
taking and holding such Transfer Restricted Securities such Person shall be
conclusively deemed to have agreed to be bound by and to perform all of the
terms and provisions of this Agreement and such Person shall be entitled to
receive the benefits hereof. The Initial Purchaser (in its capacity as Initial
Purchaser) shall have no liability or obligation to the Issuer or the Guarantors
with respect to any failure by a Holder to comply with, or any breach by any
Holder (other than the Initial Purchaser, in its capacity as a Holder, if
applicable) of, any of the obligations of such Holder under this Agreement.
          (f) Third Party Beneficiaries. Each Holder shall be a third party
beneficiary to the agreements made hereunder between the Issuer and the
Guarantors on the one hand, and the Initial Purchaser, on the other hand, and
shall have the right to enforce such agreements directly to the extent it deems
such enforcement necessary or advisable to protect its rights or the rights of
other Holders hereunder.
          (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
          (h) Headings. The headings in this Agreement are for convenience of
reference only, are not a part of this Agreement and shall not limit or
otherwise affect the meaning hereof.
          (i) Severability. The remedies provided herein are cumulative and not
exclusive of any remedies provided by law. If any term, provision, covenant or
restriction contained in this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void, unenforceable or against public
policy, the remainder of the terms, provisions, covenants and restrictions
contained herein shall remain in full force and effect and shall in no way be
affected, impaired or invalidated. The Issuer, the Guarantors and the Initial
Purchaser shall endeavor in good faith negotiations to replace such provisions
with valid provisions, the economic effect of which comes as close as possible
to that of the provisions that were held to be invalid, illegal, void,
unenforceable or against public policy. It is hereby stipulated and declared to
be the intention of the parties that they would have executed the remaining
terms, provisions,

20



--------------------------------------------------------------------------------



 



covenants and restrictions without including any of such that may be hereafter
declared invalid, illegal, void, unenforceable or against public policy.
          (j) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
          (k) Miscellaneous. This Agreement contains the entire agreement
between the parties relating to the subject matter hereof and supersedes all
oral statements and prior writings with respect thereto.
[Signature Pages to Follow]

21



--------------------------------------------------------------------------------



 



     Please confirm that the foregoing correctly sets forth the agreement among
the Issuer, the Guarantors and you.

            Very truly yours,
Trico Shipping AS
      By:           Name:   Gerald A. Gray        Title:   Managing Director   
    Trico Marine Services, Inc.
            By:           Name:   Joseph S. Compofelice        Title:   Chief
Executive Officer
      Trico Marine Cayman, L.P.              By:   Trico Holdco, LLC, General
Partner               By:           Name:   Joseph S. Compofelice       
Title:   President        Trico Holdco, LLC
            By:           Name:   Joseph S. Compofelice        Title:  
President        Trico Supply AS
            By:           Name:   Rishi A. Varma        Title:   Chairman       
Trico Subsea Holding AS
          By:           Name:   Rishi A. Varma        Title:   Chairman       
DeepOcean Shipping III AS
            By:           Name:   Rishi A. Varma        Title:   Chairman       
DeepOcean Shipping II AS
            By:           Name:   Rishi A. Varma        Title:   Chairman   

1



--------------------------------------------------------------------------------



 



         

            DeepOcean Shipping AS
      By:           Name:   Rishi A. Varma        Title:   Chairman       
DeepOcean AS
            By:           Name:   Joseph S. Compofelice        Title:  
Chairman        Trico Supply (UK) Limited
            By:           Name:   Gerald A. Gray        Title:   Managing
Director        Albyn Marine Limited
            By:           Name:   Gerald A. Gray        Title:   Managing
Director        Ctc Marine Projects Limited
            By:           Name:   Gerald A. Gray        Title:   Chief Executive
Officer        DeepOcean Brasil Servicos Ltda.
            By:           Name:   Per Thuestad        Title:   Director       
DeepOcean Maritime AS
            By:           Name:   Rishi A. Varma        Title:   Chairman       
DeepOcean Management AS
            By:           Name:   Rishi A. Varma        Title:   Chairman   

2



--------------------------------------------------------------------------------



 



            DeepOcean De Mexico S. de R.L. de C.V.
      By:           Name:   Rishi A. Varma        Title:   Manager        CTC
Marine Norway AS
            By:           Name:   Rishi A. Varma        Title:   Chairman       
CTC Guernsey Ltd.
            By:           Name:   Rishi A. Varma        Title:   Director       
DeepOcean Subsea Services Limited
            By:           Name:   Gerald A. Gray        Title:   Managing
Director        DeepOcean BV
            By:           Name:   Mads Bardsen        Title:   Director       
DeepOcean UK Ltd.
            By:           Name:   Gerald A. Gray        Title:   Managing
Director        Servicios Profesionales de Apoyo Especializado,
S. de R.L. de C.V.
            By:           Name:   Rishi A. Varma        Title:   Manager       
Servicios de Soporte Profesional Administrativo,
S. de R.L. de C.V.
            By:           Name:   Rishi A. Varma        Title:   Manager   

3



--------------------------------------------------------------------------------



 



         

            Trico Subsea AS
      By:           Name:   Rishi A. Varma        Title:   Chairman     

Accepted on behalf of the Initial Purchaser:
By: BARCLAYS CAPITAL INC.

         
By:
       
 
 
 
Name:    
 
  Title:    

4



--------------------------------------------------------------------------------



 



Exhibit B-1
Company Counsel Opinion

B-1-1



--------------------------------------------------------------------------------



 



Exhibit B-2
Company In-House Counsel Opinion

B-2



--------------------------------------------------------------------------------



 



Exhibits C-1
Higgs & Johnson (Bahamas)

C-1-1



--------------------------------------------------------------------------------



 



Exhibit C-2
TozziniFreire Advogados (Brazil)

C-2-1



--------------------------------------------------------------------------------



 



Exhibit C-3
Maples & Calder (Cayman Islands)

C-3-1



--------------------------------------------------------------------------------



 



Exhibit C-4
Carey Olsen (Guernsey)

C-4-1



--------------------------------------------------------------------------------



 



Exhibit C-5
Cains (Isle of Man)

C-5-1



--------------------------------------------------------------------------------



 



Exhibit C-6
Pinedo Abogados (Mexico)

C-6-1



--------------------------------------------------------------------------------



 



Exhibit C-7
Nauta Dutilh (The Netherlands)

C-7-1



--------------------------------------------------------------------------------



 



Exhibit C-8
Simonsen Advokatfirma (Norway)

C-8-1



--------------------------------------------------------------------------------



 



Exhibit C-9
BA-HR (Norway)

C-9-1



--------------------------------------------------------------------------------



 



Exhibit C-10
Advokatfirmaet Schjodt DA (Norway)

C-10-1



--------------------------------------------------------------------------------



 



Exhibit C-11
Uría Menéndez (Spain)

C-11-1



--------------------------------------------------------------------------------



 



Exhibit C-12
Mackinnons (U.K.)

C-12-1



--------------------------------------------------------------------------------



 



Exhibit C-13
Seward Kissel LLP (Vanuatu)

C-13